             Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 1 of 58




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                   )
    In re:                                                         ) Chapter 11
                                                                   )
                           1
    BELK, INC., et al.,                                            ) Case No. 21-30630 (MI)
                                                                   )
                               Reorganized Debtors.                ) (Jointly Administered)
                                                                   )

     APPLICATION OF REORGANIZED DEBTORS TO RETAIN JACKSON WALKER
               LLP AS CO-COUNSEL AND CONFLICTS COUNSEL

             This application seeks an order that may adversely affect you. If you oppose the
             application, you should immediately contact the moving party to resolve the dispute.
             If you and the moving party cannot agree, you must file a response and send a copy
             to the moving party. You must file and serve your response within 21 days of the date
             this was served on you. Your response must state why the application should not be
             granted. If you do not file a timely response, the relief may be granted without further
             notice to you. If you oppose the application and have not reached an agreement, you
             must attend the hearing. Unless the parties agree otherwise, the court may consider
             evidence at the hearing and may decide the application at the hearing.

             Represented parties should act through their attorney.

             The above-captioned reorganized debtors (collectively, the “Reorganized Debtors,” and

before the Effective Date (as defined herein), the “Debtors”) state as follows in support of this

application (the “Application”):

                                     I. JURISDICTION AND VENUE

             1.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). The Reorganized Debtors confirm their




1     A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ proposed claims and noticing agent at https://cases.primeclerk.com/belk. The location
      of the Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.

                                                          1

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 2 of 58




consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), to the entry of a final order by the Court.

        2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       The bases for the relief requested herein are §§ 327 and 330 of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Bankruptcy Rules 2014(a) and

2016, and rules 2014-1 and 2016-1 of the Bankruptcy Local Rules for the Southern District of

Texas (the “Bankruptcy Local Rules”).

                                        II. BACKGROUND

        4.       On February 23, 2021, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. In connection therewith, on the Petition Date, the Debtors

filed the Debtors’ Joint Prepackaged Plan of Reorganization of Belk, Inc. and its Debtor Affiliates

Pursuant to Chapter 11 of the Bankruptcy Code (Technical Modifications) (the “Plan”) [Docket

No. 10] and a related Disclosure Statement Relating to the Joint Prepackaged Plan of

Reorganization of Belk, Inc., and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy

Code (the “Disclosure Statement”) [Docket No. 9].

        5.       A description of the background of the Reorganized Debtors and the events leading

up to the filing of the voluntary petitions by the Reorganized Debtors is provided in the Declaration

of William Langley, Chief Financial Officer of Belk, Inc., in Support of the Debtors’ Chapter 11

Petitions and First Day Motions (the “First Day Declaration”) [Docket No. 25].

        6.       At a hearing on February 24, 2021, the Court approved the Disclosure Statement,

confirmed the Plan, and entered its Order Approving the Debtors Disclosure Statement for, and

Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan [Docket No. 61].




                                                   2

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 3 of 58




        7.       On February 24, 2021, the effective date of the Plan occurred (the “Effective Date”)

and the Reorganized Debtors filed their Notice of (I) Entry of an Order Approving the Debtors’

Disclosure Statement for, and Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan and

(II) Occurrence of Effective Date [Docket No. 66].

        8.       During these chapter 11 cases, the Debtors operated their businesses and managed

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. The chapter 11 cases are being jointly administered pursuant to Bankruptcy Rule 1015(b).

                                    III. RELIEF REQUESTED

        9.       The Reorganized Debtors desire to employ the law firm of Jackson Walker LLP

(the “Firm”) to serve as their co-counsel and conflicts counsel in these cases, in accordance with

the conditions set forth in that certain Engagement Letter between the Reorganized Debtors and

the Firm, as of February 5, 2021 (the “Engagement Letter”), a copy of which is attached hereto as

Exhibit A, and incorporated herein by reference.

        10.      In support of the Application, the Reorganized Debtors submit the Declaration of

Matthew D. Cavenaugh (the “Cavenaugh Declaration”), a partner of the Firm, which is attached

hereto as Exhibit B.

A.      Necessity for Retention of Co-Counsel and Conflicts Counsel and Scope of Services

        11.      The Reorganized Debtors have determined that the retention of co-counsel and

conflicts counsel is necessary to the successful administration of these chapter 11 cases, and that

the Firm’s employment would be in the best interest of the estates. The Firm’s complex chapter

11 experience, as well as its extensive practice before this Court, and knowledge of the Local Rules

and practices, make it substantively and geographically ideal to efficiently serve the needs of the

Reorganized Debtors. The Firm regularly represents chapter 11 Reorganized Debtors in the


                                                  3

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 4 of 58




Southern District of Texas and throughout Texas, and thus is well qualified by its experience to

serve as co-counsel to the Reorganized Debtors in these proceedings.

        12.       By separate application, the Reorganized Debtors have also asked the Court to

approve the retention of Kirkland & Ellis LLP and Kirkland & Ellis International LLP (“K&E”)

as lead counsel for the Reorganized Debtors.            The Firm has discussed the division of

responsibilities with K&E and will avoid duplication of efforts. To specifically disclose the

division of labor, and to avoid unnecessary duplication of services, the Firm is proposed to

primarily provide the following services for its engagement in these chapter 11 cases as local and

conflicts counsel to the Reorganized Debtors:

                 provide legal advice and services regarding local rules, practices, and procedures,
                  including Fifth Circuit law;

                 provide certain services in connection with administration of the chapter 11 cases,
                  including, without limitation, preparing agendas, hearing notices, witness and
                  exhibit lists, and hearing binders of documents and pleadings;

                 review and comment on proposed drafts of pleadings to be filed with the Court;

                 at the request of the Reorganized Debtors, appear in Court and at any meeting with
                  the United States Trustee, and any meeting of creditors at any given time on behalf
                  of the Reorganized Debtors as their local and conflicts bankruptcy co-counsel;

                 perform all other services assigned by the Reorganized Debtors to the Firm as local
                  and conflicts bankruptcy co-counsel; and

                 provide legal advice and services on any matter on which K&E may have a conflict
                  or as needed based on specialization.

B.      The Firm’s Qualifications

        13.       The Reorganized Debtors seek to retain the Firm as set forth herein because of the

Firm’s recognized and extensive experience and knowledge of Chapter 11 business reorganization

as well as its experience practicing in Texas and in this District.



                                                   4

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 5 of 58




        14.      The Firm has been actively involved in many major chapter 11 cases and has

represented many debtors in districts throughout Texas, including recently in the Southern District

of Texas, for example: In re Valaris PLC, Case No. 20-34114 (MI) (Bankr. S.D. Tex. Oct. 9,

2020); In re California Pizza Kitchen, Inc., Case No. 20-33752 (MI) (Bankr. S.D. Tex. Oct. 6,

2020); In re Tailored Brands, Inc., Case No. 20-33900 (MI) (Bankr. S.D. Tex. Oct. 6, 2020); In re

Chesapeake Energy Corp., Case No. 20-33233 (DRJ) (Bankr. S.D. Tex. Aug. 12, 2020); In re J.C.

Penney Company, Inc., Case No. 20-20182 (DRJ) (Bankr. S.D. Tex. July 2, 2020); In re Neiman

Marcus Group LTD LLC, Case No. 20-32519 (DRJ) (Bankr. S.D. Tex. June 25, 2020).

        15.      In preparing for its representation of the Reorganized Debtors in these Chapter 11

cases as co-counsel and conflicts counsel, the Firm has become familiar with the Reorganized

Debtors’ business, and the potential legal issues that may arise in the context of these cases. The

Reorganized Debtors believe that the Firm is well qualified to represent the Reorganized Debtors

in these Chapter 11 cases in a timely and efficient manner.

C.      Compensation

        16.      The proposed arrangement for compensation is set forth in the Engagement Letter.

See Exhibit A. The Firm’s fees are determined on the basis of time billed at hourly rates.

The Firm’s hourly rates vary with the experience and seniority of its attorneys and paralegals, and

are adjusted on October 1 of each year. Work is assigned among attorneys and other professionals

so as to meet the Reorganized Debtors’ needs, including timing requirements, in an economically

efficient manner, typically resulting in blended rates of approximately $546 an hour or less.

The Firm did not vary from, or agree to any alternatives to, its standard or customary billing

arrangements for this engagement.




                                                 5

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 6 of 58




        17.      Expenses related to the Firm’s services will be included in the Firm’s applications

for compensation, which may include third-party disbursements, such as travel expenses,

messenger charges, filing and recording fees, and other costs. It is the Firm’s intent to bill such

expenses at the Firm’s cost. Certain other expenses, such as photocopying, computerized research,

and long distance tolls, will be billed in accordance with the Firm’s standard schedule of charges.

To the extent there may be large third-party disbursements, such as expert fees and expenses,

mediation and arbitration fees, deposition costs, and substantial travel expenses, the Firm may ask

that the Reorganized Debtors be responsible for paying them directly, rather than through the Firm.

        18.      The Firm’s customary fees and expenses incurred in connection with this

representation are to be paid out of the Reorganized Debtors’ estates. The Firm will apply to this

Court for allowance of compensation and reimbursement of expenses in accordance with the

Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local Rules for the Southern

District of Texas, and any other orders of the Court. The Reorganized Debtors will be jointly and

severally liable for all fees and expenses incurred by the Firm for services rendered to the

Reorganized Debtors pursuant to the Engagement Letter.

        19.      In connection with the Engagement Letter, the Firm received a retainer of $150,000

to apply to all outstanding fees and work in process, including for services performed and to be

performed, in connection with, and in contemplation of, the filing of these chapter 11 cases (the

“Retainer”). Prior to the filing of these cases, the Firm received a prepetition payment in the

amount of $71,934.002 for prepetition services related to these chapter 11 cases, and

reimbursement of expenses incurred for filing fees related to filing these cases. The Firm continues




2This payment includes $31,284.00 for filing fees for each of the eighteen (18) bankruptcy petitions filed for the
Reorganized Debtors.
                                                        6

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 7 of 58




to hold $150,000 in trust in the Retainer and at all times, the Retainer has exceeded the amount of

outstanding fees owed to the Firm.

        20.      Matthew D. Cavenaugh’s hourly rate is $825. The rates of other restructuring

attorneys in the Firm range from $445.00 to $935.00 an hour, and the paraprofessional rates range

from $185.00 to $195.00 per hour. These rates are consistent with rates that the Firm charges in

other comparable chapter 11 cases, with no variation based upon the geographical location of a

case.

D.      The Firm is Disinterested

        21.      To the best of the Reorganized Debtors’ knowledge, these attorneys have no interest

adverse to the Reorganized Debtors or to the Debtors’ bankruptcy estates and are disinterested.

        22.      The Firm has no connections with the Debtors, Reorganized Debtors, the Debtors’

or Reorganized Debtors’ creditors, any other party in interest, their respective attorneys and

accountants, the United States Trustee, or any other person employed in the Office of the United

States Trustee, except as disclosed in the Cavenaugh Declaration. The Cavenaugh Declaration

demonstrates that although the Firm represents, and has represented several of the Debtors’

creditors or affiliates of the Debtors’ creditors, those matters are not substantially related to the

Debtors’ bankruptcy cases; the representations are concluded; the representation is of an affiliate;

or the representations and the claims of those creditors are immaterial and de minimis.

E.      Supporting Authority

        23.      The Reorganized Debtors seek approval to retain the Firm as set forth pursuant to

§ 327(a) of the Bankruptcy Code. Section 327(a) provides that a debtor, subject to court approval:

                 [m]ay employ one or more attorneys, accountants, appraiser,
                 auctioneers, or other professional persons, that do not hold or
                 represent an interest adverse to the estate, and that are disinterested
                 persons, to represent or assist the trustee in carrying out the trustee’s
                 duties under this title.
                                                     7

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 8 of 58




11 U.S.C. § 327(a). In addition, Rule 2014(a) of the Federal Rules of Bankruptcy Procedure

requires that an application for retention include the following: (1) specific facts showing the

necessity for the employment; (2) the name of the firm to be employed; (3) the reasons for the

selection; (4) the professional services to be rendered; (5) any proposed arrangement for

compensation; and (6) to the best of the applicant’s knowledge, all of the Firm’s connections with

the debtor, creditor, any other party in interest, their respective attorneys and accountants, the

United States Trustee, or any personnel employed in the office of the United States Trustee.

        24.      The Reorganized Debtors believe that for all the reasons stated herein, the retention

and employment of the Firm as requested is warranted. Furthermore, as stated in the Cavenaugh

Declaration, the Firm is a “disinterested person” within the meaning of § 101(14) of the

Bankruptcy Code, as required by § 327(a) of the Bankruptcy Code, and does not hold or represent

an interest adverse to the Debtors, and has no connection to the Debtors, Reorganized Debtors, the

Debtors’ or Reorganized Debtors’ creditors, any other party in interest, their respective attorneys

and accountants, the United States Trustee, or any other person employed in the Office of the

United States Trustee, except as set forth in the Cavenaugh Declaration. Accordingly, the

Reorganized Debtors request the Application be approved.

        WHEREFORE, PREMISES CONSIDERED, the Reorganized Debtors request that this

Court enter an Order allowing the retention of Jackson Walker LLP as its co-counsel and conflicts

counsel herein, upon the terms described in this Application, and or such other relief as is just.

Dated: March 8, 2021

                                               /s/ William Langley
                                               William Langley
                                               Belk, Inc.
                                               Chief Financial Officer



                                                   8

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 9 of 58




                                  Certificate of Service

       I certify that on the March 8, 2021, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                          /s/ Matthew D. Cavenaugh
                                          Matthew D. Cavenaugh




                                            9

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 10 of 58




                                   Exhibit A

                               Engagement Letter




                                       10

28283635v.2 158808/00001
DocuSign Envelope ID: 53F7AA49-9199-4422-9B85-EE6C74A134A7
                    Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 11 of 58

                                                                                                          Mathew D. Cavenaugh
                                                                                                          (713) 752-4284
                                                                                                          mcavenaugh@jw.com




                                                              February 5, 2021

            Stacy S. Gray
            BELK, INC.
            2801 West Tyvola Rd
            Charlotte, NC 28217

                      Re:       Retention of Local Counsel and Conflicts Counsel

            Dear Ms. Gray:

                    GENERAL. We are very pleased that you have asked us to represent Belk, Inc., and certain
            of its affiliates as listed on Schedule 1 (collectively, the “Client”), in connection with its
            consideration of strategic alternatives, including a potential restructuring. Please note, the Firm’s
            representation is only of the Client; the Firm does not and will not represent any direct or indirect
            shareholder, director, officer, partner, employee, affiliate, or joint venturer of the Client or of any
            other entity.

                    This retention letter (this “Agreement”) sets forth the terms of the Client’s retention of
            Jackson Walker LLP to provide legal services and constitutes an agreement between the Firm and
            the Client (collectively, the “Parties,” and each a “Party”). This Agreement sets forth the Parties’
            entire agreement for rendering professional services for the current matter, as well as for all other
            existing or future matters (collectively, the “Engagement”), except where the Parties otherwise
            agree in writing.

                    FEES. Our fees are determined principally on the basis of our time at hourly rates.
            Our hourly rates vary with the experience and seniority of our attorneys and legal assistants, and
            are adjusted by us from time to time. Naturally, we try to assign work among our attorneys and
            other professionals so as to meet the client’s needs, including timing requirements, in an
            economically efficient manner. I currently expect that I will be the principal lawyer involved in
            this matter. Our individual hourly rates fall in the range set forth in the below table, which also
            shows the ranges applicable to the Firm’s other lawyers and paraprofessionals.

                                              Timekeeper                         Hourly Rate
                                         Elizabeth C. Freeman                       $835
                                         Matthew D. Cavenaugh                       $825
                                           Jennifer F. Wertz                        $645
                                          Kristhy M. Peguero                        $635
                                             J. Machir Stull                        $615
                                         Genevieve M. Graham                        $585



               J W | H O US T O N   1401 McKinney Street, Suite 1900 • Houston, Texas 77010 | www.jw.com | Member of GLOBALAW™
DocuSign Envelope ID: 53F7AA49-9199-4422-9B85-EE6C74A134A7
                    Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 12 of 58

            Stacy S. Gray
            February 5, 2021
            Page 2


                                           Timekeeper                 Hourly Rate
                                       Veronica A. Polnick               $585
                                         Vienna F. Anaya                 $585
                                       Cameron A. Secord                 $525
                                      Victoria N. Argeroplos             $495
                                       Daniela Mondragon                 $435
                                            Tiara Seals                  $400
                                        Kendra E. Gradney                $195
                                       Daniela M. Trevino                $185

                    Although the Firm will estimate fees to assist the Client in its planning if requested, such
            estimates are subject to change and are not binding unless otherwise expressly and unequivocally
            stated in writing.

                    EXPENSES. Reasonable expenses related to our services will be included in our
            statements. They may include third-party disbursements, such as travel expenses, messenger
            charges, and filing and recording fees, and other costs, such as certain overtime assistance and
            special postage. It is our intent to bill such expenses to the client at our cost. Certain other
            expenses, such as photocopying, computerized research and long distance tolls, will be billed in
            accordance with our standard schedule of charges. To the extent there may be large third-party
            disbursements, such as expert fees and expenses, mediation and arbitration fees, deposition costs,
            and substantial travel expenses, at our option, we may ask that the client be responsible for paying
            them directly, rather than through us, provided that the client will only be responsible for such
            advance payment if it so agrees in advance in writing. The client may request supporting
            documentation for any expense included on any statement and will not be required to reimburse
            such expense until reasonably satisfactory supporting documentation is provided.

                     STATEMENTS. Our statements are rendered monthly and are due upon receipt (subject
            to bankruptcy court approval, if and as required). If there is any question concerning a bill, we ask
            that it be raised within forty-five (45) days. In the event that our statements are not timely paid,
            we reserve the right to suspend our services until satisfactory payment arrangements are made, or
            if necessary, to terminate such services.

                     RETAINER. Considering the nature and scope of the matters for which the Client has
            engaged us, we are requesting a $150,000 retainer at this time, which is earned upon receipt.
            We anticipate applying this retainer to all outstanding fees and work in process immediately prior
            to a filing of any restructuring proceeding, and holding the balance until the completion of the
            representation. When our representation is completed, we will apply the balance of the retainer
            against our final statement and refund any excess to you.
DocuSign Envelope ID: 53F7AA49-9199-4422-9B85-EE6C74A134A7
                    Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 13 of 58

            Stacy S. Gray
            February 5, 2021
            Page 3


                    CLIENT. In this engagement, our principal representation is of the Client as local and
            conflicts counsel to assist your primary reorganization counsel Kirkland & Ellis LLP and Kirkland
            & Ellis International LLP (“KE”). Unless specifically agreed to by us in a letter like this one, we
            will not be representing other persons or entities, including any directors, shareholders, officers or
            related entities, or their subsidiaries, affiliates, or shareholders in connection with a restructuring
            proceeding. The Client is free to terminate this engagement at any time, as are we. If the
            engagement is terminated, the Client will remain responsible for the payment of fees and expenses
            incurred until termination in accordance with this agreement, and, if court approval is required,
            both of us will cooperate seeking it.

                    CONFLICTS. Based on information provided to us, the Firm currently represents the
            following entities or affiliates of the following entities that may have direct or indirect claims
            against the Client:

                     ZB, N.A. dba Amegy Bank
                     Citibank, N.A.
                     Itau BBA Columbia S.A. Corporacion Financiera
                     BBVA Compass Bank
                     BNP Paribas
                     Credit Suisse
                     Danske Capital
                     HSBC Bank Nevada NA
                     Key Bank National Association
                     Goldman Sachs
                     Kohlberg Kravis Roberts
                     Bank of America, NA
                     Royal Bank of Canada
                     SpareBank 1 SR-Bank ASA
                     SpareBank 1 Finans Nord-Norge AS
                     Wells Fargo NA
                     The Capital Group Companies
                     JP Morgan Chase
                     Morgan Stanley
                     State Street
                     Capital One, N.A.
                     Liberty Mutual Insurance Co.
                     Chubb
                     BMO Harris Bank
                     Exelon Entities
                     ACE Insurance
                     State of Texas (and all related entities)
DocuSign Envelope ID: 53F7AA49-9199-4422-9B85-EE6C74A134A7
                    Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 14 of 58

            Stacy S. Gray
            February 5, 2021
            Page 4


                    Your agreement to this retention agreement constitutes your acknowledgement of the
            Firm’s ongoing relationship with these entities, your waiver of any actual or potential conflict with
            the Firm’s continuing representation of these entities only on substantially unrelated matters.
            In addition, you acknowledge that the Firm’s representation of Client will carve out any matters
            or issues directly adverse to these existing Firm clients, or to other existing Firm clients that may
            be identified as the representation progresses, and that any such issues will be handled by other
            conflicts counsel as the case may be, except as set forth in a separate written agreement amongst
            you, the Firm and these entities. In addition, Bank of America, N.A. and Wells Fargo Bank, N.A.
            have outside counsel guidelines that require written conflicts waivers that the Firm is seeking to
            obtain. These form written conflict waivers prohibit the Firm from acting directly adverse to Bank
            of America, N.A. and Wells Fargo Bank, N.A., such as in connection with an adversary proceeding
            filed against these entities as well as requiring an ethical wall between the lawyers acting on your
            behalf and the lawyers acting on behalf of these two clients.

                     CELL PHONE AND E-MAIL COMMUNICATION. The Firm hereby informs the
            Client and the Client hereby acknowledges that the Firm’s attorneys sometimes communicate with
            their clients and their clients’ professionals and agents by cellular telephone, that such
            communications are capable of being intercepted by others and therefore may be deemed no longer
            protected by the attorney-client privilege, and that the Client must inform the Firm if the Client
            does not wish the Firm to discuss privileged matters on cellular telephones with the Client or the
            Client’s professionals or agents.

                    The Firm hereby informs the Client and the Client hereby acknowledges that the Firm’s
            attorneys sometimes communicate with their clients and their clients’ professionals and agents by
            unencrypted e-mail, that such communications are capable of being intercepted by others and
            therefore may be deemed no longer protected by the attorney-client privilege, and that the Client
            must inform the Firm if the Client wishes to institute a system to encode all e-mail between the
            Firm and the Client or the Client’s professionals or agents.

                     RESTRUCTURING CASES. If it becomes necessary for the Client to commence a
            restructuring case under chapter 11 of the U.S. Bankruptcy Code (a “Restructuring Case”), the
            Firm’s ongoing employment by the Client will be subject to the approval of the bankruptcy court
            with jurisdiction over the petition. If necessary, the Firm will take steps necessary to prepare the
            disclosure materials required in connection with the Firm’s retention as lead restructuring counsel.
            In the near term, the Firm will begin conflicts checks on potentially interested parties as provided
            by the Client.

                    If necessary, the Firm will prepare a preliminary draft of a schedule describing the Firm’s
            relationships with certain interested parties (the “Disclosure Schedule”). The Firm will give the
            Client a draft of the Disclosure Schedule once it is available. Although the Firm believes that these
DocuSign Envelope ID: 53F7AA49-9199-4422-9B85-EE6C74A134A7
                    Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 15 of 58

            Stacy S. Gray
            February 5, 2021
            Page 5


            relationships do not constitute actual conflicts of interest, these relationships must be described
            and disclosed in the Client’s application to the court to retain the Firm.

                    If in the Firm’s determination a conflict of interest arises in the Client’s Restructuring Case
            requiring separate conflicts counsel, then Client will be required to use separate conflicts counsel
            in those matters.

                    NO GUARANTEE OF SUCCESS. It is impossible to provide any promise or guarantee
            about the outcome of Client’s matters. Nothing in this Agreement or any statement by Firm staff
            or attorneys constitutes a promise or guarantee. Any comments about the outcome of the Client’s
            matter are simply expressions of judgment and are not binding on the Firm.

                    CONSENT TO USE OF INFORMATION. In connection with future materials that, for
            marketing purposes, describe facets of the Firm’s law practice and recite examples of matters the
            Firm handles on behalf of clients, the Client agrees that, if those materials avoid disclosing the
            Client’s confidences and secrets as defined by applicable ethical rules, they may identify the Client
            as a client, may contain factual synopses of the Client’s matters, and may indicate generally the
            results achieved.

                  CONTACT PERSON. Unless you otherwise direct, I will be your principal contact at this
            Firm. However, if at any time you wish to address concerns regarding this engagement with
            someone other than me, please feel free to contact Wade Cooper, our Managing Partner.

                    GOVERNING LAW. This engagement will be governed by Texas law. In addition, there
            may be times when we hold or transfer money on the Client’s behalf. In those situations, our
            relationship will also be subject to a variety of Texas and U.S. government requirements, including
            reporting requirements.

                     MISCELLANEOUS.          This Agreement sets forth the Parties’ entire agreement for
            rendering professional services. It can be amended or modified only in writing and not orally or
            by course of conduct. Each Party signing below is jointly and severally responsible for all
            obligations due to the Firm and represents that each has full authority to execute this Agreement
            so that it is binding. This Agreement may be signed in one or more counterparts and binds each
            Party countersigning below, whether or not any other proposed signatory ever executes it. If any
            provision of this Agreement or the application thereof is held invalid or unenforceable, the
            invalidity or unenforceability shall not affect other provisions or applications of this Agreement
            which can be given effect without such provisions or application, and to this end the provisions of
            this Agreement are declared to be severable. Any agreement or waiver contained herein by the
            Client extends to any assignee or successor in interest to the Client, including without limitation
            the reorganized Client upon and after the effective date of a plan of reorganization in a
            Restructuring Case.
DocuSign Envelope ID: 53F7AA49-9199-4422-9B85-EE6C74A134A7
                    Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 16 of 58

            Stacy S. Gray
            February 5, 2021
            Page 6


                    We will do our best to provide the Client with the legal services reasonably necessary to
            achieve a result satisfactory to the client. However, the outcome of any transaction or lawsuit is
            subject to uncertainties and risks, and we make no promises or guarantees concerning the outcome.
            Once again, we are very pleased to have the opportunity to represent the Client. Please confirm
            acceptance of the terms of our engagement by signing a copy of this letter in the space provided
            below, and return a copy to me along with the requested retainer. For your reference, I have
            included an invoice with wiring instructions for the $150,000 retainer.

                       If you have any questions concerning this letter or the engagement, please do not hesitate
            to call.

                                                                Sincerely,




                                                                Matthew D. Cavenaugh

            Agreed to and accepted this 5th day of February, 2021.

            BELK, INC., on behalf of certain of its affiliates as listed on Schedule 1.

            By:
            Name: Stacy Gray
            Title: General Counsel

            THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT
            COMMITTED BY TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE
            WITH A LAWYER INVOLVES PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OF GENERAL
            COUNSEL WILL PROVIDE YOU WITH INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE
            CALL 1-800-932-1900 TOLL-FREE FOR MORE INFORMATION.




            27985877v.2 PERSONAL/KEG3
DocuSign Envelope ID: 53F7AA49-9199-4422-9B85-EE6C74A134A7
                    Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 17 of 58




                                                             Schedule 1

            Bear Parent Inc.
            Belk, Inc.
            Belk-Simpson Company, Greenville, South Carolina
            Belk International, Inc.
            Belk Stores Services, LLC
            Belk Administration, LLC
            Belk Stores of Virginia LLC
            Belk Accounts Receivable LLC
            Belk Gift Card Company LLC
            Belk Merchandising LLC
            Belk Texas Holdings LLC
            Belk Ecommerce LLC
            Belk Stores of Mississippi LLC
            Belk Sourcing LLC
            Belk Department Stores LP
            Fashion Intermediate Inc.
            Fashion Holdings Intermediate LLC
            The Belk Center, Inc.
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 18 of 58




                                    Exhibit B

                              Cavenaugh Declaration




                                       11

28283635v.2 158808/00001
             Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 19 of 58




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                   )
    In re:                                                         ) Chapter 11
                                                                   )
                          1
    BELK, INC., et al.,                                            ) Case No. 21-30630 (MI)
                                                                   )
                              Reorganized Debtors.                 ) (Jointly Administered)
                                                                   )

         DECLARATION OF MATTHEW D. CAVENAUGH IN SUPPORT OF THE
        APPLICATION OF THE REORGANIZED DEBTORS TO RETAIN JACKSON
             WALKER LLP AS CO-COUNSEL AND CONFLICTS COUNSEL

             The undersigned proposed attorney for the above-captioned Debtors and Reorganized

Debtors hereby submits this verified statement of disinterestedness pursuant to Bankruptcy Rule

2014(a).

             1.    My name is Matthew D. Cavenaugh. I am over the age of 18 years, I am competent

to make this declaration, and I have personal knowledge of the facts stated herein. Each and every

statement contained herein is true and correct.

             2.    I am an attorney duly admitted to practice in the State of Texas and in this Court.

             3.    I am a partner in the law firm of Jackson Walker LLP (the “Firm”). The Firm

maintains offices for the practice of law in seven Texas cities, including one at 1401 McKinney

Street, Suite 1900, Houston, Texas 77010. The Firm’s main telephone number is (713) 752-4200

and the Firm’s main facsimile number is (713) 752-4221.




1     A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
      Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.

                                                        -1-

28283635v.2 158808/00001
        Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 20 of 58




         4.      In conjunction with the Reorganized Debtors’ retention of the Firm, I directed a

search of the Firm’s conflicts system for each of the Reorganized Debtors’ creditors and insiders

(the “Potential Parties in Interest”).2 See Schedule 1.

         5.      The Firm may represent other affiliates whose identities and affiliation did not show

up on the conflicts system. Further, the Firm based its review of its conflicts system on entities

whom the Reorganized Debtors identified as creditors. It is possible that there are creditors whom

the Reorganized Debtors did not identify in their records that are clients of the Firm. The following

summarizes the findings gleaned from my review of the information available on the Firm’s

conflicts system divided into current clients of the Firm that are also creditors of the Debtors,

former clients, and affiliates of current clients of the Firm that are also creditors of the Debtors,

and my and the Firm’s connections with the Debtors and their current and former officers,

directors, and professionals.

A.       The Firm’s Prior Relationship to the Debtors

         6.      The Firm and the Debtors entered into the Engagement Letter on February 5, 2021.

In connection with the Engagement Letter, the Debtors provided a retainer to the Firm in the

amount of $150,000 (the “Retainer”).             The Firm assisted the Debtors with the preparation

necessary for the filing of their voluntary petitions and transitioning their operations into

chapter 11. Prior to the filing of these cases, the Firm received a prepetition payment in the amount

of $74,934.00, which was the total amount due to the Firm for all prepetition services and

reimbursement of filing fee expenses. The Firm continues to hold a retainer in the amount of

$150,000.



2    The Firm will supplement this Declaration with respect to its search of the Firm's conflict system for the
     Reorganized Debtors' current officers and directors.

                                                     -2-

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 21 of 58




B.      Current Clients of the Firm that are Creditors of the Debtors

        7.       The Firm currently represents or has represented entities or affiliates of entities that

may have direct or indirect claims or interests against one or more of the Debtors that are listed on

the attached Schedule 2. The Firm’s ongoing representation of the Schedule 2 entities do not

involve or relate to the Debtors, Reorganized Debtors or these cases. The determination of whether

a client is a “former client” is based on the date of last activity in the Firm’s billing software system

being five (5) years or more prior to the Petition Date herein. The designation of a former client

may not foreclose a continuing attorney-client relationship.

        8.       In addition, the Firm currently represents entities or affiliates of such entities that

may have direct or indirect claims against or interests in one or more of the Debtors or Reorganized

Debtors on matters unrelated to the Debtors, Reorganized Debtors or these cases, which are also

set forth in the attached Schedule 2.

        9.       In the event that any matters or issues arise that are directly adverse to these current

clients of the Firm, these matters or issues will be handled by Kirkland & Ellis LLP and Kirkland

& Ellis International LLP, or other conflicts counsel, as appropriate.

        10.      None of the preceding current clients individually represents more than 2% of the

Firm’s annual revenues.

        11.      The Firm previously represented, but does not currently represent other potential

creditors or affiliates of potential creditors of the Debtors as reflected on Schedule 2.

C.      Creditors of the Debtors that are Adverse to the Firm’s Clients

        12.      The Firm represents, or has represented in the past, clients that are adverse or

potentially adverse to numerous creditors (or affiliates of creditors) of the Debtors or Reorganized

Debtors.


                                                  -3-

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 22 of 58




D.      The Firm’s Connections with the Debtors, Officers, and Professionals

        13.      Lucy Johnson-Davis, with the United States Trustee’s Office in Houston, was

previously employed by the Firm.

        14.      The Firm has in the past, and is likely in the future, to have common clients and

connections with the Debtors and Reorganized Debtors’ prepetition and post-petition attorneys,

accountants, and other professionals. None of those connections are material or present any

conflict of interest.

        15.      Except as set forth herein, neither I nor the Firm have had any connection with the

above-named Debtors, Reorganized Debtors, or insiders or affiliates of the Debtors or Reorganized

Debtors, the Debtors or Reorganized Debtors’ creditors, any other party in interest, their respective

attorneys and accountants, the United States Trustee, or any other person employed in the Office

of the United States Trustee, and are disinterested persons within the meaning of 11 U.S.C. §

101(14), to the best of my knowledge.

E.      Statement Regarding United States Trustee Guidelines

        16.      The Firm shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

compliance with §§ 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Bankruptcy Local Rules, and any other applicable procedures and orders of the

Court. The Firm also intends to make a reasonable effort to comply with the United States

Trustee’s requests for information and additional disclosures as set forth in the Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under

11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013

(the “U.S. Trustee Fee Guidelines”), both in connection with this Application as well as any


                                                -4-

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 23 of 58




interim and final fee applications that may be filed by the Firm in connection with these chapter

11 cases.

F.      Attorney Statement Pursuant to the U.S. Trustee Fee Guidelines

        17.      The following is provided in response to the request for additional information set

forth in Paragraph D.1 of the U.S. Trustee Fee Guidelines.

        Question:          Did the Firm agree to any variations from, or alternatives to, the Firm’s
                           standard billing arrangements for this engagement?

        Answer:            No. The Firm and the Debtors have not agreed to any variations from, or
                           alternatives to, the Firm’s standard billing arrangements for this
                           engagement. The rate structure provided by the Firm is appropriate and is
                           not significantly different from (a) the rates that the Firm charges for other
                           non-bankruptcy representatives or (b) the rates of other comparably skilled
                           professionals.

        Question:          Do any of the Firm professionals in this engagement vary their rate based
                           on the geographical location of the Debtors’ chapter 11 cases?

        Answer:            No. The hourly rates used by the Firm in representing the Debtors are
                           consistent with the rates that the Firm charges other comparable chapter 11
                           clients, regardless of the location of the chapter 11 case.

        Question:          If the Firm has represented the Debtors in the 12 months prepetition,
                           disclose the Firm’s billing rates and material financial terms for the
                           prepetition engagement, including any adjustments during the 12 months
                           prepetition. If the Firm’s billing rates and material financial terms have
                           changed postpetition, explain the difference and the reasons for the
                           difference.

        Answer:            My hourly rate is $825. The rates of other restructuring attorneys in the
                           Firm range from $445 to $935 an hour and the paraprofessional rates range
                           from $185.00 to $195.00 per hour. The Firm represented the Debtors during
                           the weeks immediately before the Petition Date, using the foregoing hourly
                           rates

        Question:          Have the Debtors approved the Firm’s budget and staffing plan, and if so,
                           for what budget period?

        Answer:            The Firm has not prepared a budget and staffing plan.




                                                    -5-

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 24 of 58




        18.      The Firm will periodically review both the changes in identifiable parties in interest

of the Debtors or Reorganized Debtors and clients of the Firm as such information becomes

available or relevant, and will update this disclosure as appropriate. I declare under penalty of

perjury that the foregoing is true and correct.

        Executed this 8th day of March, 2021.

                                                  /s/ Matthew D. Cavenaugh
                                                  Matthew D. Cavenaugh




                                                  -6-

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 25 of 58




                                   Schedule 1


                           Schedule of Searched Parties




                                        i

28283635v.2 158808/00001
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 26 of 58


       Names of Parties Searched                  Names of Parties Searched
0124 SPG ANDERSON MALL LLC                 INVENTORY PROCUREMENT SERVICES
1828 CLO LTD.                              IP EDGE LLC
2 BERRY TRANSPORTATION                     IP ROCKFORD RECAP VENTURES LLC
2505 S MAINT STREET LLC                    IRONSHORE SPECIALTY INS CO
3M EMPLOYEE RETIREMENT INCOME PLAN         IT TECH SOLUTIONS, INC.
4661 SHOPPING CENTER ASSOC                 J B HUNT TRANSPORT INC
4825 SIMON PROPERTY GROUP LP               J.H. LANE PARTNERS MASTER FUND, LP
8401 MICHIGAN ROAD LLC                     J.H. LANE PARTNERS, LP
A HOME ON THE GO CORPORATE SERVICES        J.H. LANE PARTNERS, LP and affiliates
A.V. JEWELRY OF NY, LTD.                   JACKSON ELECTRIC MEMBERSHIP CORP, GA
ABIGAIL ROMIG                              JACKSON ENERGY AUTHORITY
ACC WATER BUSINESS                         JACKSON, DYRRON
ACCRUEPARTNERS INC                         JACKSONVILLE AVENUES LP
ACI WORLDWIDE CORP                         JACOB HAWKINS
ACTIVATE INC.                              JACOBSON 5TH STREET LLC
ACTIVE CYBER, LLC                          JACOBSON CHARLOTTE EAST LLC
ADAMS, LILLIAN                             JAG FABRICATION
ADCO SIGNS OF NJ INC.                      JAMES KHEZRIE
ADOBE SYSTEMS INC                          JAMES RIVER AIR CONDITIONING CO
ADP, LLC                                   JAMES RIVER INS CO
ADRIENNE MORGAN                            JANELLE BENDYCKI
ADT COMMERCIAL                             JARED WOOTEN
AEGIS REALTY OPERATING PARTNERSHIP LP      JASPER MALL REALTY HOLDING LLC
AELUX‐ A DIVISION OF WESCO DISTRIBUTION,   JASPER WATERWORKS & SEWER BOARD, INC AL
INC.
AEP ‐ APPALACHIAN POWER                    JCI, INC.
AFRIN, SADIA                               JDA SOFTWARE INC
AHOSKIE CENTER LLC                         JEA
AIG                                        JEA
AIKEN ELECTRIC COOPERATIVE                 JEFFERIES FINANCE LLC
AIRCOND CORP                               JEFFERIES LEVERAGED CREDIT PRODUCTS LLC
AIRSHIP DBA. URBAN AIRSHIP INC.            JEFFERSON COUNTY AL, SEWER SERVICE FUND

A‐L 95 CREEKSIDE TC PH 3 LP                JENNIFER FARRELL
ALABAMA POWER                              JERRY MICHAEL FAIR
ALABAMA POWER COMPANY                      JESSICA SMITH
ALABASTER WATER BOARD AL                   JEWEL‐CRAFT, INC.
ALATION, INC.                              JFIN CLO 2014 LTD
ALBANY MALL LLC                            JFIN CLO 2014‐II LTD.
ALBANY UTILITIES ‐ GA                      JFIN CLO 2015 LTD.
ALBEMARLE COUNTY SERVICE AUTHORITY         JFIN CLO and affiliates
ALCORN COUNTY ELECTRIC POWER ASSN.         JG WINSTON‐SALEM LLC
ALCORN COUNTY ELECTRIC POWER               JILL FRIZZLY
ASSOCIATION
ALEXANDER RICKS, PLLC                      JIM WILSON & ASSOCIATES
ALEXIS SHEEHAN                             JMCR SHERMAN LLC
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 27 of 58


        Names of Parties Searched              Names of Parties Searched
ALI POWELL FREELANCER AGREEMENT         JOHNSON CITY POWER BOARD
ALK TECHNOLOGIES INC.                   JOHNSON CITY UTILITY SYSTEM
ALL ABOUT DOORS INC                     JOHNSON CONTROLS SECURITY SOLUTIONS LLC

ALLEGHENY PRINTED PLASTICS LLC          JOHNSON, SHANARIA
ALLIANZ                                 JOINTLY OWNED NATURAL GAS
ALLIED DEVELOPMENT OF ALABAMA LLC       JONATHAN BERKON PHOTOGRAPHY
ALLIED WORLD ASSURANCE CO (US)          JONES LANG LASALLE AMERICAS INC
ALLIEDBARTON SECURITY SERV LLC          JONES LANG LASALLE AMERICAS INC
ALPHA LAKE LTD‐RIVER HILLS MALL         JONES, ELEANORE
ALTERYX, INC                            JONES, ROBIN
AMERICAN GUARANTEE AND LIABILITY        JONES‐ONSLOW ELECTRIC
AMERICAN ALTERNATIVE INSURANCE
CORPORATION                             JPMORGAN CHASE BANK, N.A.
AMERICAN MONEY MANAGEMENT               JSCC HOLDINGS LLC
AMERICAN NAT'L INSURANCE CO             JTA TALENT, INC
AMERIGAS ‐ 5620                         K&L GATES, LLC
AMMC CLO 15, LIMITED                    KABOOM
AMMC CLO 18, LIMITED                    KAHENA DIGITAL MARKETING
AMMC CLO 19, LIMITED                    KATRIONA INVESTMENT PTE LTD
AMMC CLO 22, LIMITED                    KBM GROUP LLC
AMMC CLO and Affiliates                 KDHWWTP
AMMC CLO XIII, LIMITED                  KDI ATHENS MALL LLC
AMT DIRECT                              KENTUCKY POWER COMPANY
AMY BARTLE                              KENTUCKY UTILITIES COMMISSION
ANCHOR COLUMBIA 2 LLC                   KENTUCKY UTILITIES COMPANY
ANV                                     KERRVILLE PUB
ANYA ARMBRISTER, INVESTIGATOR           KETCHUM INC
AON CONSULTING INC (NJ)                 KHANH QUANG TRAN
A‐ONE ATM LLC                           KIM DAWSON AGENCY
APEX CREDIT CLO 2015‐II LTD.            KIMCO INCOME OPERATING PARTNERSHIP L P

APEX CREDIT CLO 2016 LTD.               KIN PROPERTIES INC
APEX CREDIT CLO 2017 LTD.               KINGSPORT MALL LLC
APEX CREDIT PARTNERS and affiliates     KKR
APEX CREDIT PARTNERS LLC                KKR & CO. INC.
APIFIA, INC. DBA MAVRCK                 KKR & CO. INC. and affiliates
APPALACHIAN POWER                       KKR BESPOKE GLOBAL CREDIT OPPORTUNITIES
                                        (IRELAND) FUND DESIGNATED ACTIVITY
                                        COMPANY
APPLEWOOD SHOPPING CENTER GP            KKR CLO 10 LTD.
APPLIED PREDICTIVE TECHNOLOGIES INC     KKR CLO 11 LTD.
ARCH SPECIALTY INS CO                   KKR CLO 12 LTD.
ARCH STREET CLO, LTD.                   KKR CLO 13 LTD.
ARCHWAY MARKETING SERVICES, INC.        KKR CLO 14 LTD
ARNOLD & PORTER                         KKR CLO 15 LTD.
              Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 28 of 58


       Names of Parties Searched                  Names of Parties Searched
ASCENDO RESOURCES                          KKR CLO 16 LTD.
ASHEBORO MALL LLC                          KKR CLO 17 LTD.
ASPEN SPECIALTY INS CO                     KKR CLO 18 LTD.
ASPREY REAL ESTATE CORPORATION             KKR CLO 19 LTD.
ASSET MANAGEMENT TECHNOLOGIES LLC          KKR CLO 20 LTD.
ASSURED INVESTMENT MANAGEMENT LLC          KKR CLO 21 LTD.
ASTOUND COMMERCE CORP                      KKR CLO 22 LTD.
ASURION SERVICES                           KKR CLO 23 LTD.
ATC INVESTORS LP                           KKR CLO 24 LTD.
ATHENS UTILITIES BOARD, TN                 KKR CLO 25 LTD.
ATLANTIC NORTH LAND TRUST PROPERTY         KKR CLO 26 LTD.
MANAGEMENT SUPPORT
ATMOS ENERGY/630872/740353                 KKR CLO 27 LTD.
ATN HOLDINGS                               KKR CLO 9 LIMITED
ATTUNITY, INC.                             KKR CLO and affiliates
AUBURN MALL LLC                            KKR CREDIT ADVISORS (US) LLC
AUBURN WATER WORKS BOARD                   KKR CREDIT OPPORTUNITIES PORTFOLIO
AUGUSTA COUNTY SERVICE AUTHORITY           KKR DAF GLOBAL OPPORTUNISTIC CREDIT
                                           FUND DESIGNATED ACTIVITY COMPANY
AUTOBACK LLC                               KKR DAF SYNDICATED LOAN AND HIGH YIELD
                                           FUND DESIGNATED ACTIVITY COMPANY
AVALARA                                    KKR FINANCIAL CLO 2013‐1, LTD.
AVUITY, LLC                                KKR GLOBAL CREDIT OPPORTUNITIES MASTER
                                           FUND L.P.
AXA XL                                     KKR INCOME OPPORTUNITIES FUND
AXIOM PATH, INC                            KKR SENIOR FLOATING RATE INCOME FUND
AXIS SPECIALTY LIMITED                     KKR‐CARDINAL CREDIT OPPORTUNITIES FUND
                                           L.P.
B. H. MULTI COLOR CORP.                    KKR‐MILTON II INDIA INVESTORS LIMITED
                                           KLESTADT WINTERS JURELLER SOUTHARD &
B.H. MULTI COM CORP.                       STEVENS, LLP
BAILEY, JACQUELINE                         KNIGHT TRANSPORTATION SERVICES INC
BAINBRIDGE MALL LLC                        KNOXVILLE UTILITIES BOARD
BALDRIDGE DISPLAY LLC                      KORETOFF, NINA
BALDWIN COUNTY SEWER SERVICE, LLC          KROGER LIMITED PARTNERSHIP I
BAMBOO ROSE, INC.                          KSA KELLER & SON INC
BANANATAG SYSTEMS INC.,                    KUB‐KNOXVILLE UTILITIES BOARD
BANK OF AMERICA N.A.                       KU‐KENTUCKY UTILITIES COMPANY
BANK OF AMERICA NA                         LAGRANGE SANITATION SERVICES LLC
BANK OF AMERICA, N.A.                      LAKE CITY SHOPPING CENTER
BANK OF AMERICA, N.A. AS ABL COLLATERAL    LAKELAND ELECTRIC/CITY OF LAKELAND,FL
AGENT
BANK OZK                                   LAKEPOINTE PROPERTY OWNERS ASSOCIATION

BARCLAYS BANK PLC                          LAKESIDE PROJECT SOLUTIONS, LLC
BARE CUSTOMER EXPERIENCE PROGRAMS          LAKEVIEW POINTE SHOPPING CENTE
BARSHINI, ROWIDA                           LANE, SYLVIA
          Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 29 of 58


       Names of Parties Searched                 Names of Parties Searched
BAYCITY ALTERNATIVE INVESTMENT FUNDS      LARTIGUE TOLAND, SUSAN
SICAV‐SIF‐BAYCITY US SENIOR LOAN FUND
BEAR PARENT INC.                          LAST MILE VENTURES LLC D/B/A DELIVERY
                                          SOLUTIONS
BEAUFORT‐JASPER WATER & SEWER AUTHORITY   LAURENCOXFIT LLC

                                          LAURENS COMMISSION OF PUBLIC WORKS ‐ SC
BEAUTY GEM, INC.
BEAZLEY                                   LAURENS RETAIL I LLC
BEELINE GLOBAL, INC                       LAZY B CATTLE VENTURE LTD
BEL AIR MALL REALTY HOLDING LLC           LB UBS 2006 C1 TRIANGLE TOWN BOULEVARD
                                          LLC
BELHAM MANAGEMENT INDISTRIES, LLC         LCEC‐ LEE COUNTY ELECTRIC COOPERATIVE
BELK ACCOUNTS RECEIVABLE, LLC             LE VIAN CORP.
BELK ADMINISTRATION COMPANY               LEATHERMAN, JANICE E.
BELK DEPARTMENT STORES LP                 LEBCON ASSOCIATES LTD
BELK ECOMMERCE LLC                        LEDVANCE LLC
BELK GIFT CARD COMPANY, LLC               LEE COUNTY ELECTRIC
BELK INTERNATIONAL, INC.                  LENOIR CITY UTILITIES BOARD
BELK MERCHANDISING LLC                    LENOIR CITY UTILITIES BOARD (LCUB)
BELK SOURCING LLC                         LENOIR RETAIL I LLC
BELK STORES OF MISSISSIPPI LLC            LESLIE RIGGS
BELK STORES OF VIRGINIA LLC               LETTLEY, CHARLISA
BELK STORES SERVICES, INC.                LEVY, JACQUELINE
BELK TEXAS HOLDINGS LLC                   LEXINGTON (LEAD)
BELK, INC.                                LEXINGTON INS CO
BELK‐SIMPSON CO OF GREENVILLE             LEXINGTON PARKWAY PLAZA LLC
BELL, ROSEMARY                            LF CENTENNIAL PTE LTD
BEMC                                      LI & FUNG LOGISTICS
BENEFITFOCUS.COM, INC.                    LIBBY BOONE ENTERPRISES LLC
BENNETT, CARLENE                          LIBBY HENDERSON ENTERPRISES LL
BERKLEY                                   LIBERTY LIFE ASSURANCE COMPANY OF
                                          BOSTON
BESPOKE SPORTS AND ENTERTAINMENT          LIBERTY MUTUAL
BEST SECURITY ACQUISITION LLC             LIBERTY UTILITIES ‐ EMPIRE DISTRICT
BEST VENDORS, LLC                         LIEBERMAN RESEARCH WORLDWIDE, LLC
BGE                                       LIGHT ACD HOLDINGS LLC
BIG G EXPRESS INC                         LIGHTHOUSE COMPUTER SERVICES
BIGGS PARK INC                            LILIPUT AGENCY, LLC
BILL GARDNER                              LINCOLN DERR PLLC
BIRCHWOOD PARK CLO, LTD.                  LINKEDIN CORPORATION
BIRMINGHAM WATER WORKS AND SEWER          LIPSEY LOGISTICS WORLDWIDE LLC
BOARD
BIRMINGHAM WATER WORKS BOARD              LISA GIULIANI
BISHOP, LINDA                             LISA M. HARPER
BITLY, INC                                LISA W. MILLER & ASSOCIATES, LLC
BITWISE, INC                              LIVONGO HEALTH, INC.
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 30 of 58


       Names of Parties Searched                     Names of Parties Searched
BLACK DIAMOND CAPITAL MANAGEMENT and        LLOYDS
affiliates
BLACK DIAMOND CAPITAL MANAGEMENT LLC        LLOYDS OF LONDON
BLACK DIAMOND CLO 2013‐1, LTD.              LOCKWOOD GROVE CLO, LTD.
BLACK DIAMOND CLO 2014‐1, LTD.              LOGISTIPOINT CONSULTING LLC
BLACK DIAMOND CLO 2015‐1 DESIGNATED         LOGISTYX TECHNOLOGIES
ACTIVITY COMPANY
BLACK DIAMOND CLO 2016‐1 LTD.               LONESTAR SOUTHERN
BLACK DIAMOND CLO 2017‐1, LTD.              LONGWOOD VILLAGE SHOPPING CTR
BLACK DIAMOND CLO 2017‐2 DESIGNATED         LOOMIS ARMORED US, LLC
ACTIVITY COMPANY
BLACK DIAMOND CREDIT STRATEGIES MASTER      LOWE, MARY
FUND, LTD.
BLACKHAWK ENGAGEMENT SOLUTIONS INC          LP NETWORK INC
BLACKHAWK NETWORK, INC                      LSC COMMUNICATIONS INC
BLACKSTONE DEBT ADVISORS (GSO CAPITAL       MACERICH EQ LIMITED PARTNERSHI
PARTNERS)
BLACKSTONE DEBT ADVISORS (GSO CAPITAL
PARTNERS) ‐ FM                              MACQUARIE EQUIPMENT FINANCE, LLC
BLACKSTONE GROUP INC.                       MAD MOBILE, INC.
BLAIR FUNDING LLC                           MAINSTAY FUNDS TRUST and affiliates
BLASH, DORIS                                MAINSTAY FUNDS TRUST‐MAINSTAY FLOATING
                                            RATE FUND
BLOOMREACH, INC.                            MAINSTAY VP FUNDS TRUST‐MAINSTAY VP
                                            FLOATING RATE PORTFOLIO
BLUE CROSS & BLUE SHIELD OF NC              MAJOR CLEAN INC
BLUE CROSS AND BLUE SHIELD OF FLORIDA INC   MAJOR MODEL MANAGEMENT

BLUE RIDGE ELECTRIC/SC                      MALIWAWA PRODUCTIONS D.B.A.BICOASTAL
                                            MANAGMENT
BLUE RIDGE MALL LLC                         MALL OF SOUTH CAROLINA L P
BLUECORE INC                                MANAGEMENT RECRUITERS INDIANA‐NORTH

BLUEFIELD GAS COMPANY/94608                 MANHATTAN ASSOCIATES INC
BLUEMOUNTAIN CLO 2012‐2 LTD.                MARGARET MOLONY
BLUEMOUNTAIN CLO 2013‐1 LTD.                MARK CORKERN INC
BLUEMOUNTAIN CLO 2013‐2, LTD.               MARK GAMBILL
BLUEMOUNTAIN CLO 2014‐2 LTD.                MARSH USA INC
BLUEMOUNTAIN CLO 2015‐2 LTD.                MARSHALL DEKALB ELECTRIC COOPERATIVE
BLUEMOUNTAIN CLO 2015‐3 LTD.                MARSHALL‐DEKALB ELECTRIC COOPERATIVE
BLUEMOUNTAIN CLO 2015‐4 LTD.                MARTIN, CONNIE
BLUEMOUNTAIN CLO 2016‐1, LTD.               MASTERCARD INTL INC
BLUEMOUNTAIN CLO 2016‐2 LTD.                MAVERICK ENTERPRISES, INC.
BLUEMOUNTAIN CLO 2016‐3 LTD.                MAYFLOWER APPLE BLOSSOM LP
BLUEMOUNTAIN CLO 2018‐1 LTD.                MD RUSTON PROPERTIES LLC
BLUEMOUNTAIN CLO 2018‐2 LTD.                MDF PRODUCTIONS LLC
BLUEMOUNTAIN CLO 2018‐3 LTD.                MEADERS, MARY
BLUEMOUNTAIN CLO and affiliates             MEDIA MANAGEMENT, INC.
          Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 31 of 58


       Names of Parties Searched                   Names of Parties Searched
BLUEMOUNTAIN FUJI and affiliates            MEDTRONIC HOLDINGS S.A R.L.
BLUEMOUNTAIN FUJI US CLO I, LTD.            MEETZE PLUMBING COMPANY INC
BLUEMOUNTAIN FUJI US CLO III LTD.           MEGAN FORBES
BMO HARRIS BANK, N.A.                       MELISSA MELVIN
BNP PARIBAS ASSET MANAGEMENT UNITED         MENARD, INC.
STATES
BNPP IP CLO 2014‐1, LTD.                    MERCER (US) INC
BNPP IP CLO 2014‐II, LTD.                   MERCER FIELD II CLO LTD.
BNPP IP CLO and affiliates                  MERCURYGATE INTERNATIONAL INC
BNSF LOGISTICS                              MEREDITH‐WEBB PRINTING CO INC
BOARD OF PUBLIC WORKS‐GAFFNEY, SC           MERIT DIAMOND CORPORATION
BONNIER WORKING MOTHER MEDIA INC            MESILLA VALLEY TRANSPORTATION SERVICES
                                            LLC
BOOMERANG COMMERCE                          METRO BUILDING SERVICES INC
BOSSIER CITY UTILITIES DEPT. LA             METROCONNECTIONS, INC.
BOWLING GREEN MUNICIPAL UTILITIES           METROPOLITAN LIFE INSURANCE COMPANY
BOWLING GREEN MUNICIPAL UTILITIES           MICHAEL HONEYCUTT DBA MICHAELS MOJO
BOWMAN PARK CLO, LTD.                       MICROSTRATEGY SERVICES CORP
BOYS AND GIRLS CLUB OF BOWLING GREEN, KY,   MIDDLE TENNESSEE ELECTRIC MEMBERSHIP
WAR MEMORIAL UNIT, INC
BPR‐FF LLC                                  MIDTOWN ACQUISITIONS LP
BRADLEY PUBLIC SERVICE DISTRICT, WV         MILK STORK, INC
BRANCH METRICS, INC.                        MILLAN ENTERPRISES LLC
BRAND RPM                                   MILLEDGEVILLE ASSOCIATES L P
BRCJV LLC                                   MILLENIUM TRUST COMPANY, LLC
BRENDLE SPRINKLER CO INC                    MILLER‐VALENTINE OF COLUMBIA LTD
BRIDGEHEALTH MEDICAL, INC                   MIND GYM (USA) INC.
BRIGHTRIDGE                                 MIRACLE SOFTWARE SYSTEMS, INC.
BRINSON STUDIOS, LLC                        MISSISSIPPI POWER
BRISTOL TENNESSEE ESSENTIAL SERVICES        MITCHELL & MCCUE LLC
BRISTOL TENNESSEE ESSENTIAL SERVICES        MITIGO PARTNERS, INC.
BRIXMOR OPERATING PARTNERSHIP               MITSUI SUMITOMO INS CO OF AMERICA
BRIXMOR OPERATING PARTNERSHIP LP            MJX ASSET MANAGEMENT, LLC
BROAD CREEK PUBLIC SERVICE DISTRICT         MJX ASSET MANAGEMENT, LLC ‐ VENTURE CLO
                                            and affiliates
BROAD RIVER ELECTRIC COOPERATIVE, INC.      ML‐CFC 2007‐7 N 46TH ST LLC
                                            MOBILE AREA WATER & SEWER SYSTEM‐
BROWN, LARON                                MAWSS
BRP CONSULTING LLC                          MOL(AMERICA) INC
BRUCKE, KATHY                               MONARCH GROVE CLO, LTD.
BRUNSWICK‐GLYNN COUNTY JOINT                MONPOWER/MONONGAHELA POWER
BUCK GLOBAL, LLC                            MONROE CROSSING TEI FUNDS LLC
BULOVA CORPORATION                          MONROE RETAIL GROUP LLC
BUNZL DISTRIBUTION USA                      MONTGOMERY WATER WORKS
BUSINESS CONTROL SYSTEMS, INC               MOORE & VAN ALLEN
BVA AVENUE LLC                              MOORE, CLARICE
BVCV HIGH POINT LLC                         MORGAN STANLEY BANK, N.A.
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 32 of 58


       Names of Parties Searched               Names of Parties Searched
BYRD, GLENDA
                                        MORGAN STANLEY SENIOR FUNDING, INC., AS
                                        COLLATERAL AGENT FOR THE SECURED PARTIES
C & J ASSOCIATES                        MORGAN STANLEY SENIOR FUNDING, INC., AS
                                        FIRST LIEN COLLATERAL AGENT
C3 METRICS, INC.                        MORRISETTE PAPER COMPANY, INC.
CA WASHINGTON LLC                       MORRISTOWN POWER SYSTEM
CALIFORNIA STREET CLO and affiliates    MORRISTOWN UTILITY COMMISSION ‐ 59012
CALIFORNIA STREET CLO IX LIMITED        MOUNT PLEASANT WATERWORKS, SC
PARTNERSHIP
CALIFORNIA STREET CLO XII, LTD.         MOUNTAIN VIEW CLO 2013‐1 LTD.
CALLIDUS SOFTWARE INC                   MOUNTAIN VIEW CLO 2014‐1 LTD.
CAMPBELL, BARBARA                       MOUNTAIN VIEW CLO 2016‐1 LTD.
CANARAS CAPITAL MANAGEMENT LLC          MOUNTAIN VIEW CLO and affiliates
CANON SOLUTIONS AMERICA, INC.           MOUNTAIN VIEW CLO IX LTD.
CANOPY BY HILTON CHARLOTTE SOUTHPARK    MOUNTAIN VIEW CLO X LTD.
CAP SPECIALITY                          MOUNTAINEER GAS/580211
CAPE FEAR PUBLIC UTILITY AUTHORITY      MRW RETAIL JOINT VENTURE
CAPITAL ONE BUSINESS CREDIT CORP.       MSS SOLUTIONS LLC
CAPITAL PLAZA INC                       MULLINS COLONY LLC
CAPITOL FUNDS INC                       MUNICIPAL EMPLOYEES ANNUITY AND BENEFIT
                                        FUND OF CHICAGO
CAREER STAFFING SERVICES INC            MURFREESBORO ELECTRIC DEPARTMENT
CAREERBUILDER LLC                       MYLINE'S BRIDAL
CAREMARKPCS HEALTH, L.L.C               MYREGISTRY LLC
CARGO TRANSPORTERS INC                  MYRTLE BEACH MALL LLC
CARLYLE C17 CLO, LTD.                   NARVAR, INC
CARLYLE INVESTMENT and affiliates       NASSAU 2017‐I LTD
CARLYLE INVESTMENT MANAGEMENT, LLC      NASSAU 2017‐II LTD.
CAROLINA MALL LLC                       NASSAU 2018‐I LTD.
CAROLINA PLACE LLC                      NASSAU 2018‐II LTD.
CAROLINA WATER SERVICE INC OF NC        NASSAU 2019‐I LTD.
CARPENTER, ALEXANDRIA                   NASSAU 2019‐II LTD.
CARPENTER, JEFFERY                      NASSAU CORPORATE CREDIT LLC
CARROLL ELECTRIC COOPERATIVE CORP       NASSAU CORPORATE CREDIT LLC and affiliates

CARROLL ELECTRIC COOPERATIVE CORP.      NATCHEZ WATER WORKS, MS
CARY TOWNE CENTER PROPERTY LLC          NATIONAL EXEMPTION SERVICE
CASEY MCCANNELL                         NATIONWIDE
CASHSTAR INC                            NAVIGATORS
CASTO‐OAKBRIDGE VENTURE LTD             NAVISTONE INC
CASTRO, LILIA                           NCR CORPORATION
CBL & ASSOCIATES LIMITED PARTNERSHIP    NEW BRAUNFELS UTILITIES, TX
CBL & ASSOCIATES LIMITED PTNSP          NEW MARKET WASTE SOLUTIONS
CBL & ASSOCIATES LIMITED PTSHP          NEW PORT RICHEY DEVELOPMENT CO LLC
CBL & ASSOCIATES LP                     NEW RIVER LIGHT & POWER COMPANY/NC
CBL & ASSOCIATES LTD PARTNERSHIP        NEW YORK CITY POLICE PENSION FUND
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 33 of 58


       Names of Parties Searched                Names of Parties Searched
CBL TC LLC COOLSPRINGS MALL LLC           NEWARK BSL CLO 1, LTD.
CBL‐T‐C LLC                               NEWNAN UTILITIES, GA
CBL‐TRS JOINT VENTURE LLC                 NEWS COMPANY LLC
CEDONA TECHNOLOGIES CORP                  NEWS EXPOSURE LLC
CENT CLO 21 LIMITED                       NEWSTAR ARLINGTON SENIOR LOAN
                                          PROGRAM LLC
CENT CLO 24 LIMITED                       NEWSTAR BERKELEY FUND CLO LLC
CENT CLO and affiliates                   NEWSTAR EXETER FUND CLO LLC
CENTERPOINT ENERGY/1325/4981/2628         NEWSTAR FAIRFIELD FUND CLO LTD.
CENTERPOINT ENERGY/4583                   NEXT MANAGEMENT, LLC
CENTRAL TRANSPORT LLC                     NIKI MCCONNELL, INVESTIGATOR
CENTURY CAPITAL GROUP LLC                 NIKKO AM GLOBAL INVESTMENTS (CAYMAN)‐
                                          HYFI AQUAMARINE LOAN FUND
CERTONA CORP                              NILFISK‐ADVANCE INC
CHAMPION FIRE ALARM SYSTEMS & SERVICES,   NIR PATEL
INC.
CHAMPION SOLUTIONS GROUP INC              NIXON JACH HUBBARD, PLLC
CHARGEBACK                                NN (L) FLEX‐SENIOR LOANS
CHARLES LEA INDUSTRIAL CORP               NOMURA CORPORATE FUNDING AMERICAS LLC

CHARLES SCHWAB BANK                       NORTH AMERICAN
CHARLESTON COUNTY REVENUE COLLECTIONS     NORTH AMERICAN SPECIALTY INSURANCE

CHARLESTON WATER SYSTEM                   NORTH AMERICAN SPECIALTY INSURANCE
                                          COMPANY
CHARLOTTE SPORTS FOUNDATION, INC. (CSF)   NORTH CAROLINA CHAMBER
CHARLOTTESVILLE FASHION SQUARE LLC        NORTH MAIN PHASE II & III LLC
CHARTWELL HOSPITALITY, LLC DBA HILTON     NORTHPARK REALITY LP
GARDEN INN CHARLOTTE SOUTH POINT
CHARTWELL HOSPITALITY, LLC DBA            NOVOLEX (DURO DIVISION)
HOMEWOOD SUITES
CHATTANOOGA GAS COMPANY/5408              NOWELL, LADONNA
CHECKPOINT SYSTEMS, A DIVISION OF CCL     NSA MEDIA INC
INDUSTRIES
CHEROKEE MAINSTREET LLC                   NUT TREE CAPITAL and affiliates
CHERRY BEKAERT LLP                        NUT TREE CAPITAL MANAGEMENT, LP
CHINA PEARL, INC.                         NUT TREE MASTER FUND, LP
CHRISTIAN HOME FOR THE AGED               NUVEEN CREDIT STRATEGIES INCOME FUND
CHUBB                                     NUVEEN DIVERSIFIED DIVIDEND & INCOME
                                          FUND
CINTAS 215                                NUVEEN FLOATING RATE INCOME FUND
CITY CORPORATION ‐ RUSSELLVILLE W & S     NUVEEN FLOATING RATE INCOME
                                          OPPORTUNITY FUND
CITY NATIONAL ROCHDALE FUNDS‐CITY         NUVEEN FUND and affiliates
NATIONAL ROCHDALE FIXED INCOME
OPPORTUNITIES FUND
CITY OF AIKEN, SC                         NUVEEN INVESTMENT TRUST III‐NUVEEN
                                          SYMPHONY FLOATING RATE INCOME FUND
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 34 of 58


       Names of Parties Searched               Names of Parties Searched
CITY OF ALBEMARLE, NC                   NUVEEN SENIOR INCOME FUND
CITY OF AMERICUS, GA                    NUVEEN SENIOR LOAN FUND, L.P.
CITY OF ASHEBORO, NC                    NUVEEN SHORT DURATION CREDIT
                                        OPPORTUNITIES FUND
CITY OF ASHEVILLE, NC                   NYL INVESTORS LLC
CITY OF ASHLAND, KY                     NZCG FUNDING LIMITED
CITY OF BAINBRIDGE, GA                  OAK RIDGE UTILITY DIST TN
CITY OF BRANSON, MO                     OAKS MALL GAINESVILLE LP
CITY OF BREVARD, NC                     OAKTREE CAPITAL MANAGEMENT, L.P.
CITY OF BRISTOL, TN                     OAKTREE CAPITAL MANAGEMENT, L.P. and
                                        affiliates
CITY OF BUFORD, GA                      OAKTREE‐TBMR STRATEGIC CREDIT FUND F, LLC

CITY OF CAMDEN, SC                      ODP/OLD DOMINION POWER COMPANY
CITY OF CANTON, GA                      OFFICE ENVIRONMENTS INC
CITY OF CAPE CORAL, FL                  OFFIT KURMANN
CITY OF CARROLLTON, GA                  OGLETREE, DEAKINS, NASH, SMOAK &
                                        STEWART, P.C.
CITY OF CARTERSVILLE, GA                OMEGA PLASTICS
CITY OF CENTERVILLE, GA                 ONE CLIPBOARD INC., DBA SPLASH
CITY OF CHARLOTTE, NC                   ONERA INC
CITY OF CHATTANOOGA, TN                 OPHELAN, MARY LOU
CITY OF CLERMONT, FL                    OPTIMUM CARD SOLUTIONS, LLC
CITY OF CLINTON, NC                     OPTORO, INC.
CITY OF COCOA, FL                       OPTUMHEALTH CARE SOLUTIONS, LLC
CITY OF COLUMBIA, SC ‐ WATER            ORACLE AMERICA INC
CITY OF CONCORD, NC                     ORANGE PARK MALL LLC
CITY OF CONWAY, SC                      ORBIS CORPORATION
CITY OF COOKEVILLE, TN                  ORDERGROOVE, INC.
CITY OF CORDELE, GA                     OREGON PUBLIC EMPLOYEES RETIREMENT
                                        FUND
CITY OF CORNELIA, GA                    OSEAN, JUSTIN
CITY OF CUMMING, GA                     OTIS ELEVATOR COMPANY
CITY OF DANVILLE, VA                    OURHEALTH, LLC
CITY OF DELAND, FL                      OXFORD RETAIL HOLDING LLC
CITY OF DOUGLAS, GA                     OZLM and affiliates
CITY OF DUBLIN, GA                      OZLM FUNDING II, LTD.
CITY OF DUNN, NC                        OZLM FUNDING III LTD
CITY OF DURHAM, NC (SEWER/WATER)        OZLM FUNDING IV, LTD.
CITY OF ELIZABETH CITY, NC              OZLM FUNDING, LTD
CITY OF EULESS, TX                      OZLM IX, LTD.
CITY OF FLORENCE, SC                    OZLM VI, LTD.
CITY OF FLOWOOD, MS                     OZLM VII, LTD.
CITY OF FRANKLIN, VA                    OZLM VIII, LTD.
CITY OF GAINESVILLE, GA                 OZLM XI, LTD.
CITY OF GASTONIA, NC                    OZLM XII, LTD.
CITY OF GAUTIER BILLING DEPARTMENT      OZLM XIII, LTD.
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 35 of 58


       Names of Parties Searched               Names of Parties Searched
CITY OF GEORGETOWN, SC                  OZLM XIV, LTD.
CITY OF GOLDSBORO, NC                   OZLM XIX, LTD.
CITY OF GREENSBORO, NC                  OZLM XV, LTD
CITY OF GREENVILLE, TX/GEUS ‐ 2810      OZLM XVI LTD.
CITY OF GREENVILLE, WATER DEPARTMENT    OZLM XVII, LTD.
CITY OF GRIFFIN, GA                     OZLM XVIII, LTD.
CITY OF GULFPORT, MS                    OZLM XX, LTD.
CITY OF HARTSVILLE, SC                  OZLM XXI, LTD.
CITY OF HARTWELL, GA                    OZLM XXII, LTD.
CITY OF HATTIESBURG, MS/1897            OZLM XXIII, LTD.
CITY OF HENDERSON, NC                   OZLM XXIV, LTD.
CITY OF HENDERSONVILLE, NC              PACIFIC LIFE INSURANCE COMPANY
CITY OF HICKORY, NC                     PACIFIC MANAGEMENT GROUP LLC
CITY OF HIGH POINT, NC                  PAKSOUTH, INC.
CITY OF JACKSONVILLE, NC                PALMETTO ELECTRIC COOP
CITY OF KERRVILLE, TX                   PALMETTO UTILITIES, INC
CITY OF KINGSPORT, TN                   PANTHERS FOOTBALL LLC
CITY OF KINSTON, NC                     PARAGOULD LIGHT WATER & CABLE
CITY OF LAGRANGE, GA                    PARTY REFLECTIONS, INC
CITY OF LAKE CITY, FL                   PASCO COUNTY UTILITIES
CITY OF LAKE CITY, SC                   PAUL FOSSATI
CITY OF LAKELAND                        PAUL WEISS
CITY OF LANCASTER, SC                   PAYPAL, INC
CITY OF LAUREL, MS ‐ PUBLIC UTILITY     PC SWEET HOME BAMA LLC
CITY OF LAURINBURG, NC                  PCOP II TOPCO INTERMEDIATE B L.P.
CITY OF LEESBURG, FL                    PCR STAFFING LLC
CITY OF LENOIR, NC                      PEAPACK CAPITAL CORPORATION
CITY OF LEXINGTON, NC                   PEARL RIVER VALLEY EPA
CITY OF LINCOLNTON, NC                  PEARL RIVER VALLEY EPA
CITY OF LUFKIN, TX                      PECANLAND MALL LLC
CITY OF LUMBERTON, NC                   PEEKS, JAIME
CITY OF LYNCHBURG, VA                   PENCKA, KELI M
CITY OF MANSFIELD, TX                   PENGOULD LLC
CITY OF MARTINSVILLE, VA                PENROSE MALL LLC
CITY OF MARYVILLE UTILITIES, TN         PENSIONDANMARK
                                        PENSIONSFORSIKRINGSAKTIESELSKAB
CITY OF MARYVILLE UTILITIES,TN          PERFICIENT, INC.
CITY OF MCCOMB, MS                      PERFORMANCE PACKAGING INC.
CITY OF MCKINNEY, TX                    PERFORMICS, A DIVISION OF VNC
                                        COMMUNICATIONS, INC.
CITY OF MERIDIAN, MS                    PERLIS PLAZA ASSOCIATES LLC
CITY OF MILLEDGEVILLE GA                PETER MIRANDI
CITY OF MONROE, LA                      PHARMES, ERNEST
CITY OF MONROE, NC                      PHENOM PEOPLE, INC.
CITY OF MORGANTON, NC                   PIEDMONT NATIONAL
CITY OF MOULTRIE, GA                    PIEDMONT NATURAL GAS
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 36 of 58


        Names of Parties Searched              Names of Parties Searched
CITY OF MOUNT AIRY, NC                  PIERCE CONSULTING INC. DBA PIERCE
                                        CONSULTING PARTNERS
CITY OF MOUNT JULIET, TN                PINEBRIDGE INVESTMENTS
CITY OF MYRTLE BEACH, SC                PINEVILLE ELECTRIC AND TELEPHONE ‐ 249
CITY OF NACOGDOCHES, TX                 PINNACLE NORTH II LLC
CITY OF NEW BERN, NC                    PITTMAN, TERRY
CITY OF NORTH AUGUSTA, SC               PIZITZ OF DOTHAN LLC
CITY OF NORTON, VA                      PLATFORM CONSULTING GROUP, LLC
CITY OF OAK RIDGE                       PLEASANT RIDGE TOWN CENTER LLC
CITY OF OAK RIDGE, TN                   PLI CARD MARKETING SOLUTIONS
CITY OF OCALA, FL                       POLIAKOFF, MARILYN
CITY OF OWASSO/OWASSO PUBLIC WORKS      POQ STUDIO LTD
CITY OF OXFORD ELECTRIC DEPARTMENT      PORT ORANGE I LLC
CITY OF OXFORD, MS                      POSRG
CITY OF PALM COAST, FL                  POTOMAC EDISON
CITY OF PARIS, TX                       POWERSECURE SERVICE
CITY OF PORT ORANGE, FL                 PR MAGNOLIA LLC
CITY OF RALEIGH, NC                     PRATTVILLE WATER WORKS BOARD
CITY OF REIDSVILLE, NC                  PREFERRED APARTMENT COMMUNITIES
                                        OPERATING PARTNERSHIP LP
CITY OF RIDGELAND, MS                   PREIT ASSOCIATES LP
CITY OF ROCK HILL, SC                   PRICEWATERHOUSECOOPERS LLP
CITY OF ROCKINGHAM, NC                  PRIME LINE PACKAGING INC.
CITY OF ROCKWALL, TX                    PRINCE OF ORANGE LLC
CITY OF ROCKY MOUNT                     PRINCETON E&S LINES INS CO
CITY OF SALISBURY, NC                   PRINCETON SEARCH, LLC DBA RETAIL SEARCH
                                        GROUP
CITY OF SANFORD, NC                     PRINCIPAL DIVERSIFIED REAL ASSET CIT
CITY OF SAVANNAH, GA                    PRINCIPAL FUNDS INC.‐ DIVERSIFIED REAL
                                        ASSET FUND
CITY OF SEBRING, FL                     PRIORITY FULFILLMENT SERVICES INC
CITY OF SEVIERVILLE, TN                 PRISA LHC LLC
CITY OF SHERMAN, TX                     PRISMA SPC HOLDINGS LTD and affiliates
CITY OF SHREVEPORT, LA ‐ 30065          PRISMA SPC HOLDINGS LTD. – SEGREGATED
                                        PORTFOLIO AB
CITY OF SOMERSET, KY                    PRISMA SPC HOLDINGS LTD. – SEGREGATED
                                        PORTFOLIO AC
CITY OF ST. AUGUSTINE, FL               PRNEWSWIRE ASSOCIATION LLC
CITY OF ST. MARYS, GA                   PROGRESS ENERGY FLORIDA, A PROGRESS
                                        ENERGY COMPANY
CITY OF STATESBORO, GA                  PROGRESSIVE BUSINESS SOLUTIONS INC
CITY OF STATESVILLE, NC                 PROSEGUR SECURITY INTEGRATION, LLC
CITY OF STILLWATER, OK                  PROSHIP, INC.
CITY OF SUMMERVILLE, GA                 PROVEST CENTRE POINTE PLAZA LLC
CITY OF SUMTER, SC                      PROVEST LINCOLN CENTER LLC
CITY OF TALLAHASSEE                     PROVEST PDQ SPRINGDALE LLC
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 37 of 58


       Names of Parties Searched                 Names of Parties Searched
CITY OF TALLAHASSEE, FL                   PROVIDENT LIFE & ACCIDENT INSURANCE
                                          COMPANY
CITY OF THOMASTON, GA                     PRUDENTIAL INSURANCE
CITY OF TIFTON, GA                        PSI SYSTEMS INC
CITY OF TOCCOA, GA                        PUBLIC EMPLOYEES RETIREMENT SY
CITY OF TULSA UTILITIES                   PUBLIC SERVICE COMPANY OF OKLAHOMA
CITY OF TUPELO WATER & LIGHT DEPARTMENT   PUBLIX SUPER MARKETS INC

CITY OF TUSCALOOSA, AL                    PUPPET, INC.
CITY OF VALDOSTA, GA                      PURCELL INTL GROUP
CITY OF VICKSBURG, MS                     QBE
CITY OF VIDALIA, GA                       QUAD/GRAPHICS INC
CITY OF VIENNA, WV                        QUENCH USA INC.
CITY OF WACO WATER OFFICE                 QUIKLY, INC.
CITY OF WALKER, LA                        QUINCY COMPRESSOR LLC
CITY OF WALTERBORO, SC                    RACKLEY, JARED
CITY OF WASHINGTON MUNICIPAL & UTILITY    RADIUS NETWORKS, INC.
CITY OF WAXAHACHIE, TX                    RAE‐ME REALTY INC
CITY OF WAYCROSS, GA                      RANCHO LUFKIN L P
CITY OF WEATHERFORD, TX                   RCG VENTURES FUND IV LP
CITY OF WESTMINSTER, MD                   RCG‐WAYCROSS MALL LLC
CITY OF WHITEVILLE, NC                    RD TULSA HILLS LP
CITY OF WILSON ‐ NC                       REBEKAH HANSEN
CITY OF WINCHESTER, VA                    REBEKAH JACKSON
CITY OF WINSTON‐SALEM, NC                 RECOVERYPLANNER.COM, INC.
CITY UTILITIES COMMISSION (CORBIN, KY)    RECSOLU, INC.DBA YELLO
CK BELK HOLDINGS LLC                      RED CLASSIC TRANSPORTATION SERVICES LLC
CLAMPETT INDUSTRIES LLC                   REDSHIFT ENTERPRISE CONSULTING
                                          SOLUTIONS LLC
CLARABRIDGE, INC                          REFLEXIS SYSTEMS INC
CLARK, BARBARA                            REGIONAL MALLS LLC
CLARKSVILLE DEPARTMENT OF ELECTRICITY     REGIONS BANK
CLARKSVILLE GAS & WATER DEPARTMENT        REID, NATASHIA
CLASSIC GRAPHICS INC                      REMOVEBG
CLASSIFIED FILMS                          REPUBLIC SERVICES #728 ‐ VIDALIA
CLAY COUNTY UTILITY AUTHORITY,FL          RESIDENCE INN‐FAIRFIELD INN & SUITES
                                          CHARLOTTE AIRPORT
CLAY ELECTRIC COOPERATIVE/ORANGE PARK     RETAIL PROPERTIES OF AMERICA I
CLECO POWER LLC                           RETELZY
CLEVELAND UTILITIES                       REVOLUTION SERVICES GROUP LLC
CLEVELAND UTILITIES                       RHR INTERNATIONAL LLP
CLICK BOARDING, LLC                       RICHARD PECK
CLICKTALE INC                             RICHLINE GROUP, INC.
CLO VIRTUAL FASHION, LLC                  RICHMOND UTILITIES
CMS MECHANICAL SERVICES, LLC              RIGHT MANAGEMENT, INC
COBB EMC                                  RISK LOGIC INC
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 38 of 58


       Names of Parties Searched                    Names of Parties Searched
COIN OPERATED FILMS, LLC                     RIVER CHASE SHOPPING CENTER LLC
COLE CREDIT PROPERTY TRUST IV                RIVER PLACE INVESTORS LLC
COLE OPERATING PTNRSHIP IV LP                RIVER RIDGE MALL JV LLC
COLE/FAISON JV BETHLEHEM GA                  RIVERBIRCH REALTY LLC
COLEMAN, SHARON                              RIVERCHASE BUSINESS ASSOC INC
COLLECTIVELY, INC                            RIVERCHASE LAND ACQUISITION LLC
COLLEGE SQUARE TEI EQUITIES LLC              RIVIERA UTILITIES
COLUMBIA CASUALTY CO                         RIVIERA UTILITIES ‐ DAPHNE, AL
COLUMBIA CENT and affiliates                 ROADIE, INC.
COLUMBIA CENT CLO 27 LIMITED                 ROANOKE GAS COMPANY
COLUMBIA CENT CLO 28 LIMITED                 ROANOKE LANDING ASSOCIATES LLC
COLUMBIA COUNTY WATER UTILITY                ROANOKE RAPIDS SANITARY DIST NC
COLUMBIA FUNDS SERIES TRUST and affiliates   ROB SWEENEY

COLUMBIA FUNDS SERIES TRUST I‐COLUMBIA       ROBERT CLARK
STRATEGIC INCOME FUND
COLUMBIA FUNDS SERIES TRUST II‐COLUMBIA      ROBERTSONS CREEK DUNHILL INVESTORS LLC
FLOATING RATE FUND
COLUMBIA GAS OF KENTUCKY                     ROCKSTEP CHRISTIANSBURG LLC
COLUMBIA GAS OF MARYLAND                     ROCKSTEP MCCOMB LLC
COLUMBIA GAS OF VIRGINIA                     ROCKSTEP MERIDIAN LLC
COLUMBIA MANAGEMENT INVESTMENT               ROEHL TRANSPORT INC
ADVISERS, LLC
COLUMBIA POWER & WATER SYSTEMS               ROGERS WATER UTILITIES
COLUMBIA POWER & WATER SYSTEMS (CPWS)        ROJAS, CINDY

COLUMBUS LIGHT & WATER DEPT.                 ROLLAND SAFE & LOCK COMPANY LLC
COLUMBUS LIGHT AND WATER DEPT.               ROME MALL LLC
COMBINED PROPERTY SERV GROUP                 ROSEN MCINTOSH LLC
COMDESIGN INFRASTRUCTURE SOLUTIONS INC.      RP JACKSON PLAZA LLC

COMMERCE TECHNOLOGIES INC                    RP TOWN N COUNTRY LLC
COMMISSION JUNCTION INC                      RPI BEL AIR MALL LLC
COMMISSIONERS OF PUBLIC WKS ‐ GRNWOOD        RPI GREENVILLE MALL LP
SC
COMMISSIONING CONSULTANTS LLP                RPT REALTY LP
COMPASS GROUP USA INC                        RSE INDEPENDENCE LLC
CONDUENT HUMAN RESOURCE SERVICES LLC         RSUI INDEMNITY CO
CONESCO STORAGE SYSTEMS, INC.                RUGAR, DEBBIE
CONGER LP GAS, INC ‐ SYLVESTER, GA           RUSSELL REYNOLDS ASSOCIATES, INC.
CONNECTYOURCARE, LLC                         S L NUSBAUM REALTY CO
CONNIE DRISCOLL ASSOCIATES                   S2 FOREST GATE ASSOCIATES LLC
CONNOR GROUP INTERNATIONAL                   S2S COMMUNICATIONS INC
CONNOR GROUP INTL                            SABBATH ZWIERCAN
CONSOLIDATED UTILITY DIST. OF RUTHERFORD     SAFETY NATIONAL
          Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 39 of 58


       Names of Parties Searched                  Names of Parties Searched
CONSTELLATION NEWENERGY GAS DIV LLC/5472   SAFETY NATIONAL CASUALTY CORPORATION

CONTACTUS, LLC                             SAINT SMITTY LLC
CONTRACT DATASCAN, LP                      SALEM FIELDS CLO, LTD.
CONTRACT LEASING CORP.                     SALES TAX RECOVERY SERVICES LLC
CONWAY CORPORATION                         SALESFORCE COM INC
CON‐WAY TRUCKLOAD                          SALSIFY, INC.
CORINTH GAS & WATER DEPT                   SAMONDS LEGACY LLC
CORK STREET CLO DESIGNATED ACTIVITY        SAMPSON CROSSING LLLP
COMPANY
CORNELL STOREFRONT SYSTEMS INC             SAMUEL AARON, INC
CORPS TEAM SERVICES LLC                    SANDEEP DIAMOND CORPORATION
CORVEL CORPORATION                         SANDLER, TRAVIS & ROSENBERG, P.A.
COSERV                                     SANTANDER BANK
COWETA‐FAYETTE EMC                         SANTEE COOPER
CPA 18 LIMITED PARTNERSHIP                 SARANAC CLO and affiliates
CPI LUXURY GROUP                           SARANAC CLO III LIMITED
CPT PEACHTREE FORUM I LLC                  SARANAC CLO V LIMITED
CRC MOUNT PLEASANT REIT LLC                SARANAC CLO VI LIMITED
CREATIVE CIRCLE, LLC                       SARANAC CLO VII LIMITED
CREDIT SUISSE FIRST BOSTON MORTGAGE        SAS INSTITUTE INC
SECURITIES CORP COMMERCIAL MORTGAGE
PASS
CREEKSTONE JUBAN I LLC                     SAWMILL SQUARE ASSOCIATES L P
CRETE CARRIER CORPORATION                  SAWMILL SQUARE ASSOCIATES L P
CRG WORKFORCE INC                          SAWNEE EMC
CRISP COUNTY POWER COMMISSION              SCHAEFFER, RACHEL
CROSSCAP MEDIA SERVICES, INC               SCHINDLER ELEVATOR CORPORATION
CROSSCOM NATIONAL, LLC                     SCM TALENT GROUP LLC
CROSSROADS GREENVILLE PROP LTD             SCOF‐2 LTD.
CROWDSTRIKE, INC.                          SCOTLAND CROSSING INVESTORS LLC
CRUM & FORSTER SPECIALTY INS CO            SCOTT VILLAGE BIG SPRINGS LLC
CRYPSIS GROUP                              SCOTT, LATOYA
CULLMAN POWER BOARD                        SCOTT, SHAROLYN
CULLMAN POWER BOARD                        SCOTTSDALE INS CO
CULLMAN SHOPPING CENTER INC                SCOUT ANALYTICS GROUP, LLC
CULLMAN‐JEFFERSON COUNTIES GAS DISTRICT    SCULPTOR CAPITAL LP

CUMBERLAND PARK CLO, LTD.                  SE AIKEN LLC
CURALATE, INC.                             SEALE, CARYLL
CURVATURE INC                              SEARCH SOLUTION GROUP, INC
CUTWATER 2014‐I, LTD                       SEAYCO‐THF CONWAY DEVELOPMENT LLC
CUTWATER 2014‐II, LTD.                     SEIKO CORPORATION OF AMERICA
CUTWATER 2015‐I, LTD.                      SEIKO WATCH OF AMERICA LLC
CUTWATER and affiliates                    SEIX ADVISORS
CUYLER, THOMAS                             SELMA WATER & SEWER BOARD AL
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 40 of 58


       Names of Parties Searched                  Names of Parties Searched
CVC CREDIT PARTNERS                        SENECA LIGHT & WATER
CVC CREDIT PARTNERS and affiliates         SENECA PARK CLO, LTD.
CVC CREDIT PARTNERS GLOBAL SPECIAL         SENTIENT INTERACTIVE LLC
SITUATION HOLDINGS, LP
CVC EUROPEAN CREDIT OPPORTUNITIES (NO.8)   SEVEN STICKS CLO LTD.
S.A.R.L.
CVC GLOBAL CREDIT OPPORTUNITIES MASTER     SEVIER COUNTY ELECTRIC SYSTEM
FUND II, L.P.
CVC GLOBAL CREDIT OPPORTUNITIES MASTER     SEVIER COUNTY ELECTRIC SYSTEM
FUND LP
CVM HOLDINGS LLC                           SEVIER COUNTY UTILITY DISTRICT (SCUD)
CW JOINT VENTURE LLC                       SEWER & WATER UTILITY BILL
CX SOFTWARE SOLUTIONS SA DE CV             SEXTON, DORIS
CYBERSOURCE CORP                           SH PRODUCTION COMPANY, LLC
CYBERSOURCE CORP                           SHALLOTTE CROSSING LLC
D MALL LLC                                 SHAWN HART
DALTON MALL LLC                            SHELBY MALL LLC
DALTON UTILITIES                           SHELTER COVE TOWNE CENTRE LLC
DALTON UTILITIES                           SHENANDOAH VALLEY ELECTRIC CO‐OP
DAMCO DISTRIBUTION SERVICES, INC.          SHERPA LLC
DAMON, LUCRECIA                            SHISEIDO AMERICAS CORPORATION
DANA ABERNATHY                             SHOPPERTRAK RCT CORPORATION
DANIEL J EDELMAN INC                       SHOPPES AT RIVER CROSSING LLC
DANVILLE MALL LLC                          SHOPS AT BROAD LLC
DAPHNE UTILITIES                           SHOWBIZ THEATRICAL SERVICES, INC
DARE CENTER LLC                            SHULTZ ENGINEERING PC
DASAN INC                                  SHUMATE, ORA
DAVID HUTTON                               SICK INC
DAVIS, SANDRA L                            SIGMA EQUIPMENT INC
DDR CROSSROADS CENTER LLC                  SIMON PROPERTY GROUP L P
DDRM PROPERTIES LLC                        SINGING RIVER ELECTRIC COOPERATIVE
DDRTC CORE RETAIL FUND LLC                 SINGING RIVER ELECTRIC POWER ASSOCIATION

DDRTC FAYETTE PAVILION III &IV             SLACK, CATHA
DECATUR MALL LLC                           SMARTCLIXX, LLC.
DECATUR UTILITIES, AL                      SMECO (SOUTHERN MARYLAND ELECTRIC
                                           COOP)
DELPLACE & COMPANY G P                     SMITH, LINDA
DELTA NATURAL GAS CO INC/CORBIN            SOFTCHOICE CORP
DELTA T LLC                                SOFTWARE HOUSE INTL
DEMIKIN PRINTING                           SOFTWARE SOLUTIONS UNLIMITED, INC
DENTSU MCGARRY BOWEN LLC                   SOLITUDE LAKE MANAGEMENT
DEPARTMENT OF PUBLIC UTILITIES/SC          SOLUTRAN, INC
DEPENDABILL SOLUTIONS, LLC                 SOMPO
DESTIN COMMONS LTD                         SONOMA COUNTY EMPLOYEES' RETIREMENT
                                           ASSOCIATION
          Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 41 of 58


       Names of Parties Searched                 Names of Parties Searched
DEUTSCHE ASSET MANAGEMENT, INC.           SOUTH CAROLINA ELECTRIC AND GAS
SYNDICATED LOANS FROM FLAGSHIP CAPITAL    COMPANY
CORPORATION
DEUTSCHE ASSET MANAGEMENT, INC.           SOUTH CAROLINA PUBLIC SERVICE AUTHORITY
SYNDICATED LOANS FROM FLAGSHIP CAPITAL    (SANTEE COOPER)
CORPORATION and affiliates
DHL EXPRESS (USA) INC                     SOUTH CAROLINA RETIREMENT SYSTEMS
                                          GROUP TRUST
DISTRIBUTION TECHNOLOGY INC               SOUTH DOCK FUNDING DESIGNATED ACTIVITY
                                          COMPANY
DIVERSE POWER                             SOUTH WALTON UTILITY CO.
DIXON HUGHES GOODMAN LLP                  SOUTHAMPTON CTR JOINT VENTURE
DMI PARTNERS, INC                         SOUTHERN SHOWS INC
DOMINION ENERGY NORTH CAROLINA            SOUTHPARK MALL LIMITED PARTNER
DOMINION ENERGY SOUTH CAROLINA            SOUTHWESTERN ELECTRIC POWER
DOMINION ENERGY VIRGINIA                  SOUTHWESTERN VA GAS COMPANY
DOMINION ENERGY WEST VIRGINIA             SPARTANBURG WATER SYSTEM
DOMINION HOPE                             SPIRE/ATLANTA
DOMINION VA/NC POWER/26543/26666          SPIRE/BIRMINGHAM
DONALD L. HENDRICKS                       SPLUNK, INC
DONATELY CORP                             SPOTSYLVANIA MALL CO
DONIGER / BURROUGHS                       SPRINGFIELD DEPT. OF UTILITIES
DOORDASH, INC.                            SPROUT SOCIAL, INC.
DORCHESTER PARK CLO DESIGNATED ACTIVITY   ST. MARY'S COUNTY METROPOLITAN
COMPANY                                   COMMSSN
DOTHAN UTILITIES                          STACY S. GRAY
DOTHAN UTILITIES                          STAFFMARK HOLDINGS, INC
DOUGLAS ASSOCIATES                        STALWART SYSTEMS GROUP INC
DOUGLASVILLE‐DOUGLAS COUNTY GA            STATESBORO MALL LLC
DOYLE, JOAN                               STAUNTON EM 2 LLC
DUKE ENERGY PROGRESS                      STEELE, NANCY
DUKE ENERGY/1004                          STERICYCLE ENVIRONMENTAL SOLUTIONS, INC.

DUKE ENERGY/70515/70516                   STERLING NATIONAL BANK, ET AL.
DYCOS SERVICES INC                        STETTS MODEL MANAGEMENT
DYNAMIX GROUP INC                         STEVE PANAGOS
E4E RELIEF                                STEWART HOUGH
EAF COMPLAN II‐PRIVATE DEBT               STIRLING BOSSIER LLC
EAGLE EYE INVESTIGATIONS GROUP, LLC       STOCKBRIDGE LAKESHORE LLC
EASLEY COMBINED UTILITIES, SC             STOCKTON, HEATHER
EAST WEST BANK                            STONER BUNTING ADVERTISING, INC.
EASTDALE MALL LLC                         STRATEGIC CREDIT OPPORTUNITIES PARTNERS,
                                          LLC
EASTDALE MALL REALTY LLC                  STREEMLINE ENTERPRISES LLC
EASTGATE ASSOCIATES                       STRICKLAND, CHARLLENE
EATON HUDSON INC                          STUTTGART MUNICIPAL WATER WORKS
EATON, VICTORIA                           SUCCESSFACTORS INC
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 42 of 58


       Names of Parties Searched                  Names of Parties Searched
ELECTRIC CITY UTILITIES/CITY OF ANDERSON   SUMMERVILLE CPW
ELECTRIC POWER BOARD OF CHATTANOOGA        SUMTER MALL LLC
ELKIN COMMONS LLC                          SUSAN M CAMBURIDES
ELKINS, JOANNE                             SWELL INC
ELLINGTON CLO and affiliates               SWIFT SERVICES HOLDING INC
ELLINGTON CLO I, LTD.                      SWIFTWIN
ELLINGTON CLO II, LTD.                     SYCAMORE PARTNERS
ELLINGTON CLO III, LTD.                    SYMPHONY ASSET MANAGEMENT
ELLINGTON CLO IV, LTD.                     SYMPHONY ASSET MANAGEMENT and affiliates

ELLINGTON CLO MANAGEMENT LLC               SYMPHONY CLO XIV LTD.
ELON SHOMAKER                              SYMPHONY CLO XIX, LTD.
EMAIL LEMONADE                             SYMPHONY CLO XV, LTD.
EMERALD COAST UTILITIES AUTHORITY          SYMPHONY CLO XVI, LTD.
EMERSON PARK CLO, LTD                      SYMPHONY CLO XVII, LTD
EMPLOYBRIDGE, LLC                          SYMPHONY CLO XVIII, LTD
ENDURANCE AMERICAN SPECIALTY INS CO        SYMPHONY FLOATING RATE SENIOR LOAN
                                           FUND
ENDURANCE SPECIALTY INSURANCE LTD.         SYNCHRONY BANK
ENGIE INSIGHT SERVICES INC                 SYNDIGO LLC
ENGIE INSIGHT SERVICES INC. DBA ENGIE      SYNTEL LIMITED
IMPACT
ENGIE RESOURCES LLC                        T SURFSIDE FL LLC
ENGIE RESOURCES/9001025/841680             TABANI NATCHEZ MALL LP
ENTERGY ARKANSAS, INC.                     TACTICAL VALUE SPN‐GLOBAL CREDIT
                                           OPPORTUNITIES L.P.
ENTERGY ARKANSAS, INC./8101                TALL TREE INVESTMENT MANAGEMENT, LLC
ENTERGY GULF STATES LA, LLC/8103           TALLAHASSEE RETAIL VENTURE LLC
ENTERGY GULF STATES, INC.                  TALX CORP
ENTERGY LOUISIANA, INC./8108               TANGLEWOOD VENTURE LLC
ENTERGY MISSISSIPPI, INC.                  TANGLEWOOD VENTURE LLC
ENTERGY MISSISSIPPI, INC./8105             TATA AMERICA INTERNATIONAL CORP
ENTERPRISE IT SOLUTIONS, LLC               TATTOO PROJECTS LLC
ENTIT SOFTWARE LLC                         TAYLOR, JULIENNE
ENVIRONMENTAL DIVERSIFIED SERVICES         TAZEWELL COUNTY PUBLIC SERVICE AUTHORITY

EPB                                        TCI‐SYMPHONY CLO 2016‐1 LTD.
EPES TRANSPORT SYSTEM INC                  TCI‐SYMPHONY CLO 2017‐1 LTD.
EPISYS LIMITED                             TCI‐SYMPHONY CLO and affiliates
ERNST &YOUNG LLP                           TD BANK, N.A.
ERSHIG PROPERTIES INC                      TECO TAMPA ELECTRIC COMPANY
ESPN INC                                   TECO: PEOPLES GAS
ETTAIN GROUP INC                           TEKSYSTEMS INC
EVANS GROVE CLO, LTD.                      TEMECULA'S ELITE LLC
EVANSTON INS CO                            TENNESSEE‐AMERICAN WATER COMPANY
EVERBRIDGE, INC.                           TERACO INC
EVEREST INDEMNITY INS CO                   TESSLER & WEISS/PREMESCO
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 43 of 58


        Names of Parties Searched                 Names of Parties Searched
EXCEL TRUST LP                              THACHER PARK CLO, LTD.
EXELON STRATEGIC CREDIT HOLDINGS, LLC       THE ALLIANCE
EXPRESS SCRIPTS, INC.                       THE BELK CENTER, INC.
EYEMED VISION CARE LLC                      THE BERWYN GROUP, INC.
FAHMAWI, AMJAD                              THE BUDD GROUP INC
FAIRVIEW SEARCH GROUP, LLC                  THE CAMPBELL AGENCY
FAIRWELL, SANDRA                            THE CITY OF WINTER HAVEN, FL
FASHION HOLDINGS INTERMEDIATE LLC           THE CLUTTS AGENCY
FASHION HOLDINGS LLC                        THE DESCARTES SYSTEMS GROUP INC.
FASHION INTERMEDIATE INC.                   THE EMPIRE DISTRICT ELECTRIC CO.
FASHION TOP CO LLC                          THE FITNESS REPAIR CO
FAYETTEVILLE PUBLIC WORKS COMMISSION        THE HARTFORD FINANCIAL SERVICES GROUP
                                            INC
FEDEX OFFICE AND PRINT SERVICES, INC.       THE INTERSECT GROUP, LLC
FICKLING & COMPANY INC                      THE NORTH HIGHLAND COMPANY
FIFTH THIRD BANK                            THE RETAIL PROPERTY TRUST
FINMARC WILDEWOOD LLC                       THE TEMPLES CO
FINZI‐DUBOIS, SYLVIA                        THE ZELLMAN GROUP, LLC
FIRST ADVANTAGE ENTERPRISE SCREENING        THOMAS M. COLCLOUGH
CORP
FIRST EAGLE COMMERCIAL LOAN FUNDING         THOMAS‐GRACE CONSTRUCTION, INC.
2016‐1 LLC
FIRST EAGLE PRIVATE CREDIT                  THOMASVILLE UTILITIES, GA
FIRST EAGLE PRIVATE CREDIT and affiliates   THOMPSON LEGAL CENTER
FIRST INSIGHT, INC.                         THOMPSON, ARTHUR P
FIRST SPECIALTY INS CO                      THOMPSON, SHARON A
FIRST UTILITY DISTRICT OF KNOX COUNTY       THOMPSONGAS
FISHER, DIANE                               TIFTON PLAZA OWNER LLC
FISHTECH GROUP LLC                          TILLSONBURG CO LTD
FIVE PROPERTIES HOLDING CO LLC              TKG SMITH FARM LLC
FLACHSBART & GREENSPOON, LLC                TM NORTHLAKE MALL L P
FLAGSHIP CLO VIII, LTD.                     TMP SRE 1 LLC
FLAGSHIP VII LIMITED                        TN OAK RIDGE RUTGERS LLC
FLAT WORLD HOME PVT LTD                     TOMBIGBEE ELECTRIC POWER ASSOC‐FULTON

FLATIRON CLO 2015‐1 LTD.                    TOMBIGBEE ELECTRIC POWER ASSOC‐TUPELO

FLEISHMAN‐HILLARD INC.                      TOPTAL LLC
FLINT EMC,GA                                TOTAL TRANSPORTATION OF MS LLC
FLORENCE UTILITIES                          TOWN CENTER AT COBB LLC
FLORENCE UTILITIES, AL                      TOWN OF AHOSKIE, NC
FLORIDA POWER & LIGHT COMPANY               TOWN OF BOONE, NC
FLORIDA POWER & LIGHT COMPANY (FPL)         TOWN OF CARY, NC
FLORIDA POWER AND LIGHT COMPANY             TOWN OF CHRISTIANSBURG, VA
FLORIDA POWER CORPORATION DBA PROGRESS      TOWN OF ELKIN, NC
ENERGY FLORIDA
FLOYD COUNTY WATER DEPARTMENT               TOWN OF FARMVILLE, VA
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 44 of 58


       Names of Parties Searched                     Names of Parties Searched
FOOD EXPRESS, INC.                            TOWN OF FLOWER MOUND, TX
FOOTHILLS MALL EQUITIES LLC                   TOWN OF FOREST CITY, NC
FORD MODELS, INC                              TOWN OF KILL DEVIL HILLS, NC
FORT HILL NATURAL GAS AUTHORITY               TOWN OF MOORESVILLE, NC/602113
FORT WORTH WATER DEPT, TX                     TOWN OF SHALLOTTE, NC
FOUR PLUS CORPORATION                         TOWN OF SMITHFIELD, NC
FOURTH QUARTER PROPERTIES 93 LLC              TOWN OF SOUTHERN PINES, NC
FOWLER, MARY                                  TOWN OF WAYNESVILLE, NC
FRANKLIN CUSTODIAN FUNDS‐FRANKLIN             TOWN OF WILKESBORO, NC
INCOME FUND
FRANKLIN FLOATING RATE TRUST                  TOWN OF WILLIAMSTON, NC
FRANKLIN FLOATING RATE TRUST and affiliates   TOWN OF WISE, VA

FRANKLIN U.S. MONTHLY INCOME FUND             TOWNE MALL LLC
FREP HOLDINGS LLC                             TOWNSEND, TIMOTHY
FROSS ZELNICK LEHRMAN & ZISSU, P.C.           TRAININGPROS INC
FRYE, LACIE                                   TRANS INTL TRUCKING, INC.
FS INVESTMENTS                                TRANSACTION TAX CONSULTING GROUP, LLC
FS INVESTMENTS / KKR CREDIT ADVISORS          TRANSPLACE TEXAS, LP
FS KKR CAPITAL CORP                           TRANSPORTATION IMPACT, LLC
FS KKR CAPITAL CORP and affiliates            TRANSUNION RISK AND ALTERNATIVE DATA
                                              SOLUTION INC
FS KKR CAPITAL CORP. II                       TRAVELERS
FUZZ PRODUCTIONS, LLC                         TRAVELERS P&C CO OF AMERICA
G & W EQUIPMENT                               TRAVELERS PROPERTY CASUALTY
G&I VIII RCG VALLEY PARK LLC                  TREASURER ‐ SPOTSYLVANIA COUNTY
G&P TRUCKING COMPANY INC                      TREND OFFSET PRINTING SERVICES, INC
GAINESVILLE REGIONAL UTILITIES                TRESTLES CLO 2017‐1, LTD.
GALLATIN DEPARTMENT OF ELECTRICITY            TRESTLES CLO and affiliates
GALLATIN DEPARTMENT OF ELECTRICITY            TRESTLES CLO II, LTD.
GALLATIN PUBLIC UTILITIES                     TRIANGLE EAST SHOPPING CENT
GALLERIA MALL INVESTORS L P                   TRI‐CITY INC
GALLERIA ROCK HILL LLC                        TRI‐COUNTY ELECTRIC COOPERATIVE/TX
GAM (LUXEMBOURG) S.A.‐ZILUX FCP‐SIF‐ZILUX     TRUSSVILLE GAS AND WATER
SENIOR LOANS GLOBAL
GARTNER INC                                   TUP 130 LLC
GASKINS, SHIRLEY                              TUPELO WATER & LIGHT DEPT
GATOR COASTAL SHOPPING CENTRE LLC             TURTLE CREEK LIMITED PARTNERSH
GCTC HOLDINGS LLC                             TWINE & TWIG, LLC
GE MONEY BANK                                 TXU ENERGY/650638
GEMINI ALTO CENTERVILLE PARTNERS LLC          U S BANK NATIONAL ASSOCIATION
GENESIS MANNEQUINS USA II INC                 U S LEGAL SUPPORT INC
GEODIS USA INC                                U S PROPERTIES GROUP INC
GEORGIA POWER                                 U.S. BANK NATIONAL ASSOCIATION
GEORGIA POWER COMPANY                         U.S. BANK, NATIONAL ASSOCIATION
GET SPIFFY, INC.                              U.S. XPRESS
          Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 45 of 58


       Names of Parties Searched               Names of Parties Searched
GF VALDOSTA HOLDING LLC                 UBS AG
GGP IVANHOE II INC                      UNIFIRST CORP
GGP LIMITED PARTNERSHIP                 UNIQUE DESIGNS, INC., D/B/A TANYA
                                        CREATIONS
GIC SPECIAL INVESTMENTS PTD LTD         UNISON MOORESVILLE LLC
GINA J ARGENTO                          UNITED HEALTH CARE SERVICES, INC
GLEASON MALL LP                         UNITED STATES POSTAL SERVICE
GLIMCHER PROPERTIES LP                  UNITED STATES POSTAL SERVICE
GLOBAL MUSIC RIGHTS, LLC.               UNIVERSITY MALL LLC
GLOBAL RISK CONSULTANTS CORP            UNIVERSITY MALL REALTY LTD
GOLDMAN SACHS TRUST II‐GOLDMAN SACHS    UNIVERSITY MALL, LLC\AL
MULTI‐MANAGER NON‐CORE FIXED INCOME
FUND
GOOGLE INC                              UNIVERSITY OF FLORIDA, DAVID F. MILLER
                                        RETAIL CTR, WARRINGTON COLLEGE OF
                                        BUSINESS
GOSNELL, CAROLYN                        UNUM LIFE INSURANCE CO OF AMERICA
GOVERNOR'S SQUARE MALL                  URBAN SHOPPING CENTERS LP
GRAEBEL RELOCATION SERVICES WORLDWIDE   USABLENET, INC
INC
GRAND CENTRAL PARKERSBURG LLC           UTILITIES INC. OF LOUISIANA
GRAND STRAND WATER & SEWER              UTILITY BILLING SERVICES‐AR
GRANITE TELECOMMUNICATIONS              VALLASSIS
GRANITE TELECOMMUNICATIONS LLC          VALLEY HILLS MALL LLC
GRANT THORNTON, LLP                     VANTIV, LLC
GREAT AMERICAN                          VATIC OUTSOURCING, LLC.
GREAT AMERICAN INSURANCE COMPANY        VAUGHAN, ALLOYSIA
GREAT AMERICAN LIFE INSURANCE COMPANY   VENTURE 31 CLO, LIMITED

GREEN MOUNTAIN TECHNOLOGY, LLC          VENTURE 33 CLO, LIMITED
GREEN SIGN CONSULTING                   VENTURE 34 CLO, LIMITED
GREEN VALLEY ‐ GLENWOOD PSD             VENTURE 35 CLO, LIMITED
GREENEVILLE LIGHT & POWER SYSTEM        VENTURE XII CLO LIMITED
GREENEVILLE WATER COMMISSION            VENTURE XIII CLO, LIMITED
GREENSPEED ENERGY SOLUTION, LLC         VENTURE XIV CLO, LIMITED
GREENVILLE UTILITIES COMMISSION, NC     VENTURE XIX CLO, LIMITED
GREENVILLE WATER, SC                    VENTURE XV CLO, LIMITED
GREER CPW                               VENTURE XVI CLO, LIMITED
GREER PLAZA INC                         VENTURE XVII CLO, LIMITED
GREGGS, VERONICA                        VENTURE XVIII CLO, LIMITED
GREYWOLF CAPITAL                        VENTURE XX CLO, LIMITED
GREYWOLF CAPITAL and affiliates         VENTURE XXI CLO, LIMITED
GREYWOLF CLO II, LTD.                   VENTURE XXII CLO, LIMITED
GREYWOLF CLO III, LTD. (RE‐ISSUE)       VENTURE XXV CLO, LIMITED
GREYWOLF CLO IV, LTD. (RE‐ISSUE)        VERGER CAPITAL FUND LLC
GREYWOLF CLO V, LTD.                    VERISK CRIME ANALYTICS
GREYWOLF CLO VI, LTD.                   VERNON PARK MALL HOLDING CORP
          Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 46 of 58


       Names of Parties Searched                  Names of Parties Searched
GREYWOLF CLO VII, LTD.                     VG VENTURE LLC
GRIFFIN GULLICKSON                         VGEC LLC
GROOMS, JAMES                              VICKSBURG INCOME PROPERTIE LLC
GROVENSTEIN Q I LLC                        VICTORIA MELVIN‐PROPERT
GSO BEACON HOLDINGS LP                     VICTORY REAL ESTATE INVESTMENT
GSO CAPITAL PARTNERS LP                    VICTORY SQUARE LLC
GSO CAPITAL PARTNERS LP and affiliates     VILLAGE CENTER SERVICE AREA
GSO CREDIT ALPHA FUND LP                   VILLAGE LAKE PROMENADE LLC
GSO DIAMOND PORTFOLIO BORROWER LLC         VIRTUS ASSET TRUST‐VIRTUS SEIX FLOATING
                                           RATE HIGH INCOME FUND
GUERRERO, TERESA                           VISION SOLUTIONS INC
GUGGENHEIM FUNDS TRUST‐GUGGENHEIM          VISTA US SUBSIDIARY 1 FUND, LLC
FLOATING RATE STRATEGIES FUND
GUGGENHEIM FUNDS TRUST‐GUGGENHEIM          VITALYST LLC
HIGH YIELD FUND
GUGGENHEIM FUNDS TRUST‐GUGGENHEIM          VOYA CLO 2012‐4, LTD
MACRO OPPORTUNITIES FUND
GUGGENHEIM HIGH‐YIELD FUND, LLC            VOYA CLO 2013‐1, LTD.
GUGGENHEIM LOAN MASTER FUND, LTD.          VOYA CLO 2013‐2, LTD.
GUGGENHEIM PARTNERS INVESTMENT FUNDS       VOYA CLO 2013‐3, LTD.
PLC‐GUGGENHEIM U.S. LOAN FUND II
GUGGENHEIM PARTNERS INVESTMENT FUNDS       VOYA CLO 2014‐1, LTD.
PLC‐GUGGENHEIM U.S. LOAN FUND III
GUGGENHEIM PARTNERS INVESTMENT FUNDS       VOYA CLO 2014‐2, LTD.
PUBLIC LIMITED COMPANY‐GUGGENHEIM U.S.
LOAN FUND
GUGGENHEIM PARTNERS INVESTMENT             VOYA CLO 2014‐3 LTD.
MANAGEMENT, LLC
GUGGENHEIM PARTNERS INVESTMENT             VOYA CLO 2014‐4, LTD.
MANAGEMENT, LLC and affiliates
GUGGENHEIM STRATEGIC OPPORTUNITIES         VOYA CLO 2015‐1, LTD.
FUND
GUGGENHEIM VARIABLE FUNDS TRUST‐SERIES F   VOYA CLO 2015‐2, LTD.
(FLOATING RATE STRATEGIES SERIES)
GUGGENHEIM VARIABLE FUNDS TRUST‐SERIES P   VOYA CLO 2015‐3, LTD
(HIGH YIELD SERIES)
GULF POWER                                 VOYA CLO 2016‐1, LTD.
GULF POWER                                 VOYA CLO 2016‐2, LTD.
GULF POWER COMPANY                         VOYA CLO 2016‐3, LTD.
GURIEN, MARGARET                           VOYA CLO 2016‐4, LTD.
GWINNETT CO. WATER RESOURCES               VOYA CLO 2017‐1, LTD.
GXS INC                                    VOYA CLO 2017‐2, LTD.
H/S AUGUSTINE LP                           VOYA CLO 2017‐3, LTD.
H/S FLORENCE LLC                           VOYA CLO 2017‐4, LTD.
H/S NEW BERN LLC                           VOYA CLO 2018‐1, LTD.
HAILEY WHIPP                               VOYA CLO 2018‐2, LTD.
HALPERN ENTERPRISES INC                    VOYA CLO 2018‐3, LTD.
          Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 47 of 58


       Names of Parties Searched                Names of Parties Searched
HAMCO MANUFACTURING & DISTRIBUTION LLC   VOYA CLO 2018‐4, LTD.

HAMILTON FINANCE LLC                     VOYA CLO 2019‐1, LTD.
HAMILTON, RAMONDA                        VOYA CLO and affiliates
HARBOURPOINT INVESTMENT, INC.            VOYA FUNDS TRUST‐VOYA FLOATING RATE
                                         FUND
HARDAWAY, LAURA                          VOYA GLOBAL MULTI‐STRATEGY MASTER
                                         QUALIFYING INVESTOR FUND‐VOYA CREDIT
                                         OPPORTUNITIES MASTER FUND
HARDIN COUNTY WATER DISTRICT # 2         VOYA INVESTMENT MANAGEMENT
                                         (SCOTTSDALE)
HARMELIN & ASSOCIATES DBA HARMELIN       VOYA INVESTMENT MANAGEMENT and
MEDIA                                    affiliates
HARPER'S                                 VOYA INVESTMENT TRUST CO. PLAN FOR
                                         COMMON TRUST FUNDS‐SENIOR LOAN FUND
HARRIS, MIKE                             VOYA INVESTMENT TRUST CO.‐VOYA SENIOR
                                         LOAN TRUST FUND
HARRISONBURG ELECTRIC COMMISSION         VOYA PRIME RATE TRUST
HARTE‐HANKS DATA SERVICES LLC            VOYA SENIOR INCOME FUND
HARTFORD                                 W&H SYSTEMS INC
HARTFORD FIRE INSURANCE COMPANY          WALTON EMC
HARTT TRANSPORTATION SYSTEMS             WARD 2 WATER DISTRICT, LA
HATCHERS SQUARE LLC                      WARD, SHIRLEY
HAWTHORNE PINECREST LLC                  WASHINGTON GAS/37747
HC LAKESHORE LLC                         WASHINGTON PRIME GROUP L P
HCA INC. MASTER RETIREMENT TRUST         WASTE MANAGEMENT NATIONAL SERVICES INC

HCC                                      WATER SERVICE CORP OF KENTUCKY
HCSA‐HALIFAX COUNTY SERVICE AUTHORITY    WATERS INC
HCW PRIVATE DEVELOPMENT CO LLC           WATSON & HARRIS
HEIN PARK CAPITAL MANAGEMENT LP          WAXAHACHIE TC PARTNERS LTD
HEIN PARK CAPITAL MANAGEMENT LP AND      WEATHERFORD DUNHILL LLC
AFFILIATES
HEIN PARK MASTER FUND LP                 WEATHERFORD UTILITIES
HEITMAN AMERICA REAL ESTATE HO           WEBSTER, VICTORIA
HELLOWORLD INC                           WEEMS, JANICE
HEMPSTEAD II CLO LTD.                    WELLFLEET CLO 2015‐1, LTD
HENDERSON SQUARE LP                      WELLFLEET CLO 2016‐1, LTD.
HENDON GOLDEN EAST LLC                   WELLFLEET CLO 2016‐2, LTD.
HERNANDEZ, MICHAEL                       WELLFLEET CLO 2017‐1, LTD.
HERNANDO COUNTY UTILITIES, FL            WELLFLEET CLO 2017‐2, LTD.
HERRMANN & MURPHY                        WELLFLEET CLO 2017‐3, LTD.
HEWLETT PACKARD ENTERPRISE COMPANY       WELLFLEET CREDIT PARTNERS, LLC
HH CONYERS CROSSROADS LLC                WELLFLEET CREDIT PARTNERS, LLC and affiliates

HIGHLAND CAPITAL MANAGEMENT FUND         WELLS FARGO BANK, N.A.
ADVISORS, L.P.
           Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 48 of 58


        Names of Parties Searched                  Names of Parties Searched
HIGHLAND CAPITAL MANAGEMENT FUND            WELLS FARGO BANK, NATIONAL ASSOCIATION
ADVISORS, L.P. and affiliates
HIGHLAND FUNDS I‐HIGHLAND/IBOXX SENIOR      WELLS FARGO CAPITAL FINANCE
LOAN ETF
HINES GLOBAL REIT 2615 MED CENTER           WEST C STREET HOLDINGS LLC
PARKWAY LLC
HIPCRICKET, INC                             WEST GEORGIA COMMONS LLC
HIXSON UTILITY DISTRICT, TN                 WEST MONROE PARTNERS, LLC
HOGG ROBINSON USA HOLDINGS INC              WEST TOWN MALL LLC
HOLLAND ROOFING, INC.                       WEST WILSON UTILITY DISTRICT
HOLMES, CHESTER                             WESTERN EXPRESS INC
HOLWELL, SHUSTER AND GOLDBERG               WESTERN VIRGINIA WATER AUTHORITY
HOMELAND INS CO OF NY                       WESTGATE MALL LMTD PARTNERSHIP
HOOVER MALL LIMITED LLC                     WESTMINSTER MALL LLC
HORIZON MEDIA, INC.                         WHITE, KAREN
HOT SPRINGS MUNICIPAL UTILITIES             WHITESTONE REIT OPERATING PARTNERSHIP LP

HRE FUND III LP                             WHITMIRE, KELLIE
HRSD/HRUBS                                  WHLR‐VILLAGE OF MARTSINVILLE LLC
HUB GROUP INC                               WILLIAM R. LANGLEY
HUBERT, JOLENE                              WILLIAMS, LAFEATHURA
HUNTSVILLE UTILITIES, AL                    WILLIS TOWERS WATSON
HUNTSVILLE UTILTIES                         WILMINGTON TRUST, NATIONAL ASSOCIATION,
                                            AS COLLATERAL AGENT
HUPPS MILL PLAZA ASSOCIATES LLC             WILSHIRE INSTITUTIONAL MASTER FUND SPC‐
                                            GUGGENHEIM ALPHA SEGREGATED PORTFOLIO

HUTCHERSON, JIM                             WINBROOK MANAGEMENT LLC
HYON PARK                                   WINTER HAVEN CITI CENTRE LLC
I.A.M. NATIONAL PENSION FUND                WIPRO
IBM CORP                                    WIREGRASS REALTY LLC
                                            WITHLACOOCHEE RIVER ELECTRIC
IBM CREDIT LLC                              COOPERATIVE
ICROSSING INC                               WOLF RETAIL SOLUTIONS
IGNITE VISIBILITY, LLC                      WOMBLE BOND DICKINSON LLP
IMPACT ANALYTICS INC.                       WORK LOVE WORK LLC
INDEED INC                                  WORKDAY INC
INDUSTRIAL DEVELOPMENT AUTHORITY OF         WV CROSSROADS REALTY LLC
DANVILLE
INFOMETRY INC.                              XCCOMMERCE
INFOR US INC                                XEROX HR SOLUTIONS LLP
INGLES MARKETS INC                          XPO LOGISTICS TRUCKLOAD INC
INLAND NATIONAL REAL ESTATE SERVICES LLC    XTIVIA, INC.
INLAND NATIONAL REAL ESTATE SERVICES LLC    YALE WAYNESVILLE LLC
INLT INC.                                   YANCEY, TERESA
INNOVATIVE QUALITY SOLUTIONS, INC DBA IQS   YEXT, INC.
RESEARCH
          Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 49 of 58


       Names of Parties Searched               Names of Parties Searched
INSIGHT NORTH AMERICA LLC                YFP LLC
INSTITUTIONAL MALL INVESTORS LLC         YMCA OF GREATER CHARLOTTE
INTALYTICS                               YORK COUNTY NATURAL GAS
INTALYTICS INC                           YRC INC
INTEL RETIREMENT PLANS COLLECTIVE        ZARIN & ASSOCIATES
INVESTMENT TRUST
INTERACTIVE COMMUNICATIONS               ZEBRA TECHNOLOGIES INTERNATIONAL LLC
INTERNATIONAL, INC.
INTERMODAL SALES CORP                    ZURICH
INTERTEK TESTING SERVICES SHENZHEN LTD   ZURICH AMERICAN INSURANCE COMPANY
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 50 of 58




                                         Schedule 2

      JW client Name         Name Checked Against         Relation to        Status
                                    Database               Debtors
 1000 Louisiana LP d/b/a    Wells Fargo Bank, N.A.     Lender           Previous Client
 Wells Fargo Plaza
 3M Company                 3M Employee Retirement     Lender           Client
                            Income Plan
 AIG Claim Service, Inc..   AIG                        Insurance        Previous Client
 AIG Global Real Estate     AIG                        Insurance        Client
 Investment Corp.
 Allianz Capital Partners   Allianz                    Insurance        Client
 Allianz Global Corporate   Allianz                    Insurance        Client
 & Specialty
 Allianz Life Insurance     Allianz                    Insurance        Client
 Company
 Allied World Assurance     Allied World Assurance     Insurance        Previous Client
 Company (U.S.) Inc..       Co (Us)
 American National          Allied World Assurance     Insurance        Previous Client
 Insurance Co               Co (Us)
 Arlington-Mansfield        Newstar Arlington Senior   Lender           Client
 Area YMCA                  Loan Program LLC
 Aspen Insurance            Aspen Specialty Ins Co.    Insurance        Client
 ATMOS Energy               Atmos Energy               Utilities        Client
 Corporation
 AXA XL                     AXA Xl                     Insurance        Client
 Barclay's Bank PLC         Barclays Bank Plc          Lender           Client
 Barclays Capital Inc..     Barclays Bank Plc          Lender           Previous Client
 Beazley Group              Beazley                    Insurance        Client
 Blue Cross Blue Shield     Blue Cross And Blue        Lender           Client
 Association                Shield Of Florida Inc..
 Blue Cross Blue Shield     Blue Cross And Blue        Lender           Client
 of Mississippi, a Mutual   Shield Of Florida Inc..
 Insurance Company
 BMO Financial Group        BMO Harris Bank, N.A.      Lender           Client
 BMO Harris Bank, N.A.      BMO Harris Bank, N.A.      Lender           Client
 BNP Paribas                BNP Paribas Asset          Lender           Client
                            Management United States
 Boys and Girls Clubs of    Boys And Girls Club Of     Contract         Client
 Greater Dallas             Bowling Green, KY, War     Counterparties
                            Memorial Unit, Inc..
 Brixmor Property Group     Brixmor Operating          Landlord         Client
                            Partnership

                                              2

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 51 of 58




      JW client Name         Name Checked Against            Relation to         Status
                                     Database                  Debtors
 Campbell, Barbara A.       Campbell, Barbara            Litigation party   Client
 Canon, Inc..               Canon Solutions America,     Contract           Client
                            Inc..                        Counterparties
 Capital One, GE Capital,   Capital One Business         Lender             Client
 Bank of America Merrill    Credit Corp.
 Lynch and NextEra
 Capital One, N.A.          Capital One Business         Lender             Client
                            Credit Corp.
 Carlyle/Cypress West       Carlyle C17 Clo, Ltd.        Lender             Client
 7th, LP
 Carpenter, Jeff and        Carpenter, Jeffery           Litigation party   Client
 Marcy
 Centerpoint Energy Gas     Centerpoint Energy           Utilities          Client
 Transmission Company
 Charles Schwab             Charles Schwab Bank          Contract           Client
                                                         Counterparties
 Chemical Waste             Waste Management             Utilities          Client
 Management, Inc..          National Services Inc..
 Chubb & Son                Chubb                        Insurance          Client
 Chubb Executive Risk       Chubb                        Insurance          Client
 Chubb Insurance of         Chubb                        Insurance          Client
 Europe SE
 City of Georgetown         City Of Georgetown, SC       Utilities          Previous Client
 City of Greenville         City Of Greenville, TX       Utilities          Client
 City of Kerrville, Texas   City Of Kerrville, TX        Utilities          Client
 City of Waxahachie,        City Of Waxahachie, TX       Utilities          Previous Client
 Texas
 Clark, Robert A.           Robert Clark                 Contract           Previous Client
                                                         Counterparties
 CLECO                      CLECO Power LLC              Utilities          Client
 Columbia Ventures, Inc..   Columbia Casualty Co.        Insurance          Client
 Constellation Energy       Constellation Newenergy      Utilities          Previous Client
 Commodities Group,         Gas
 Inc..
 Constellation Energy       Constellation Newenergy      Utilities          Previous Client
 Projects & Services        Gas
 Group, Inc..
 Con-Way Truckload          Con-Way Truckload            Contract           Previous Client
                                                         Counterparties
 CoServ Gas, Ltd.           Coserv                       Utilities          Client
 Credit Suisse              Credit Suisse First Boston   Landlord           Client

                                                 3

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 52 of 58




      JW client Name          Name Checked Against            Relation to         Status
                                    Database                   Debtors
                             Mortgage Securities Corp
                             Commercial Mortgage
                             Pass
 Duke Energy                 Duke Energy Progress         Utilities          Previous Client
 Corporation
 East West Bank              East West Bank               Lender             Client
 Ellington Management        Ellington Clo Management     Lender             Client
 Group, LLC                  LLC
 ENGIE                       Engie Insight Services       Utilities          Client
                             Inc..
 EPB Property Holdings,      EPB                          Utilities          Previous Client
 Ltd.
 ESPN, Inc..                 ESPN Inc..                   Contract           Client
                                                          Counterparties
 ettain group, Inc..         Ettain Group Inc..           Contract           Client
                                                          Counterparties
 Evanston Insurance          Evanston Ins Co.             Insurance          Client
 Excel Trust Inc..           Excel Trust LP               Landlord           Client
 Exelon Business Services    Exelon Strategic Credit      Lender             Client
 Company                     Holdings, LLC
 FedEx Freight, Inc..        Fedex Office And Print       Contract           Client
                             Services, Inc..              Counterparties
 Fifth Third Bank            Fifth Third Bank             Lender             Client
 Flagship Capital Partners   Flagship Clo VIII, Ltd.      Lender             Client
 Fund IV LP
 Flatiron Constructors,      Flatiron Clo 2015-1 Ltd.     Lender             Client
 Inc..
 Florida Power & Light       Florida Power & Light        Surety             Previous Client
 Company                     Company                      Beneficiaries
 Fowler, Mary Beth           Fowler, Mary                 Litigation party   Previous Client
 Franklin Templeton          Franklin Custodian Funds-    Lender             Client
 Investments                 Franklin Income Fund
 G&I VIII GLP JV LP          G&I Viii Rcg Valley Park     Landlord           Client
                             LLC
 Galleria Mall Investors     Galleria Mall Investors LP   Landlord           Client
 LP
 Gartner 2478 Ltd            Gartner Inc..                Contract           Client
                                                          Counterparty
 Geodis Wilson USA,          Geodis USA Inc..             Contract           Client
 Inc..                                                    Counterparty
 Glimcher Realty Trust       Glimcher Properties LP       Landlord           Client
 Goldman Sachs               Goldman Sachs Trust Ii-      Lender             Client
                                                  4

28283635v.2 158808/00001
         Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 53 of 58




      JW client Name         Name Checked Against          Relation to        Status
                                    Database                Debtors
                            Goldman Sachs Multi-
                            Manager Non-Core Fixed
                            Income Fund
 Google Inc..               Google Inc..               Contract          Client
                                                       Counterparties
 Great American             Great American             Insurance         Client
 Insurance Companies
 Guggenheim Retail Real     Guggenheim High-Yield      Lender            Previous Client
 Estate Partners, Inc.      Fund, LLC
 Hamilton Lane Advisors,    Hamilton Finance LLC       Lender            Client
 L.L.C.
 HCA Inc..                  HCA Inc.. Master           Lender            Client
                            Retirement Trust
 HCC Global Financial       HCC                        Insurance         Client
 Products
 Hewlett Packard            Hewlett Packard            Contract          Previous Client
                            Enterprise Company         Counterparties
 Highland Financial         Highland Capital           Lender            Client
 Partners, L.P.             Management Fund
                            Advisors, L.P.
 Highland Holdings, Inc..   Highland Capital           Lender            Client
                            Management Fund
                            Advisors, L.P.
 Hines Development          Hines Global Reit 2615     Landlord          Client
 Company                    Med Center Parkway LLC
 Hines Interests Limited    Hines Global Reit 2615     Landlord          Client
 Partnership                Med Center Parkway LLC
 IBM Real Estate Services   IBM Credit LLC             Lender            Previous Client
 Indeed, Inc..              Indeed Inc..               Contract          Client
                                                       Counterparties
 Infor (US) Inc..           Infor Us Inc..             Contract          Client
                                                       Counterparties
 Insight Neurologics, LLC   Insight North America      Lender            Client
                            LLC
 Intel                      Intel Retirement Plans      Lender           Client
                            Collective Investment
                            Trust
 Ironshore Specialty        Ironshore Specialty Ins Co. Insurance        Client
 Insurance Company
 James Paul Wilson, Jr.     Jim Wilson & Associates    Utilities         Client
 and Virginia Ellen
 Wilson
 JCI Development, Inc..     JCI, Inc..                 Contract          Previous Client

                                               5

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 54 of 58




      JW client Name           Name Checked Against           Relation to        Status
                                    Database                   Debtors
                                                           Counterparties
 Jefferies & Company,         Jefferies Finance LLC        Lender           Previous Client
 Inc.
 Johnson Controls, Inc..      Johnson Controls Security    Contract         Client
                              Solutions LLC                Counterparties
 Johnson County Special       Johnson City Utility         Utilities        Client
 Utility District             System
 Johnson Ranch                Johnson City Utility         Utilities        Client
 Municipal Utility District   System
 Jones Lang LaSalle           Jones Lang Lasalle           Contract         Previous Client
 Americas, Inc.               Americas Inc..               Counterparties
 Kimco Realty                 Kimco Income Operating       Landlord         Client
 Corporation                  Partnership L P
 Liberty Insurance            Liberty Mutual               Insurance        Client
 Underwriters, Inc..
 Liberty Mutual Fire          Liberty Mutual               Insurance        Client
 Insurance Company
 Lloyd's America, Inc..       Lloyds                       Insurance        Client
 Lloyds Bank                  Lloyds                       Insurance        Client
 Macquarie Capital            Macquarie Equipment          Lender           Client
 (USA) Inc..                  Finance, LLC
 Marsh & McLennan             Marsh USA Inc.               Contract         Client
 Companies, Inc..                                          Counterparties
 Marsh USA Inc..              Marsh USA Inc.               Contract         Client
                                                           Counterparties
 Mercer LLC                   Mercer Field Ii Clo Ltd.     Lender           Client
 Mercer Street Partners       Mercer Field Ii Clo Ltd.     Lender           Client
 Sponsor, LLC
 Metropolitan Life            Metropolitan Life            Contract         Previous Client
 Insurance Company            Insurance Company            Counterparties
 Microstrategy Inc..;         Microstrategy Services       Contract         Previous Client
 Microstrategy Services       Corp                         Counterparties
 Corp.
 Milam Houston Real           Credit Suisse First Boston   Landlord         Client
 Estate Holding Inc.. c/o     Mortgage Securities Corp
 Credit Suisse                Commercial Mortgage
                              Pass
 Mitsui Sumitomo              Mitsui Sumitomo Ins Co       Insurance        Client
 Insurance Group              Of America
 Morgan Stanley               Morgan Stanley Bank,         Lender           Client
                              N.A.
 Morgan Stanley and JPM       Morgan Stanley Bank,         Lender           Client
 Capital Corporation          N.A.
                                                6

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 55 of 58




      JW client Name           Name Checked Against             Relation to        Status
                                     Database                    Debtors
 Nationwide Pennant &         Nationwide                    Insurance         Client
 Flag Mfg.
 Nationwide Plastics, Inc..   Nationwide                    Insurance         Client
 New Braunfels Utilities      New Braunfels Utilities,      Utilities         Client
                              TX
 New Teraco Inc..             Teraco Inc..                  Contract          Client
                                                            Counterparties
 North American Coal          North American                Insurance         Client
 Royalty Company
 North American               North American                Insurance         Client
 Consultants, Inc..
 North American Electric      North American                Insurance         Client
 Reliability Corp.
 North American               North American                Insurance         Client
 Telemedicine, LLC
 Oaktree Real Estate          Oaktree Capital               Lender            Previous Client
 Opportunities Fund VII       Management, L.P.
 Holdings (Delaware),
 L.P.
 Orbis Health Solutions,      Orbis Corporation             Contract          Client
 LLC                                                        Counterparties
 ORIX Capital Markets,        U.S. Bank, National           Lender            Previous Client
 LLC, as Special Servicer     Association
 for U.S. Bank, National
 Association
 OZ Management LP             OZLM And Affiliates           Lender            Client
 Pacific Life Insurance       Pacific Life Insurance        Lender            Previous Client
 Company                      Company
 PensionDanmark               Pensiondanmark                Lender            Client
 Pensionsforsikringsakties    Pensionsforsikringsaktiesel
 elskab                       skab
 Perficient, Inc..            Perficient, Inc..             Contract          Client
                                                            Counterparties
 PineBridge Investments       Pinebridge Investments        Lender            Previous Client
 LLC
 Principal Real Estate        Principal Diversified Real    Lender            Client
 Investors                    Asset Cit
 Prudential Ins. Co. of       Prudential Insurance          Lender            Client
 America
 Quad Graphics, Inc..         Quad/Graphics Inc..     Contract                Client
                                                      Counterparties
 RCG Partners, LP             RCG Ventures Fund Iv LP Landlord                Client
 RD Tulsa Hills, LP           Rd Tulsa Hills LP       Landlord                Client
                                                  7

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 56 of 58




      JW client Name         Name Checked Against           Relation to         Status
                                    Database                  Debtors
 Regions Bank               Regions Bank                Lender             Client
 Republic Services, Inc..   Republic Services #728 –    Utilities          Client
                            Vidalia
 Reynolds, Lyndon           Russell Reynolds            Contract           Previous Client
 Russell                    Associates, Inc..           Counterparties
 Right Brain                Right Management, Inc..     Contract           Client
 Management, Inc.. /                                    Counterparties
 Right Brain, Inc..
 RPI LBJ Oates, Ltd.        RPI Bel Air Mall LLC        Landlord           Previous Client
 Salesforce.com             Salesforce Com Inc..        Contract           Client
                                                        Counterparties
 Santander Bank, N.A.       Santander Bank              Lender             Client
 Simon Property Group       Simon Property Group LP     Landlord           Client
 Smith, Brian and Linda     Smith, Linda                Litigation Party   Client
 Sompo America              Sompo                       Insurance          Client
 Insurance Company
 Sompo Japan Insurance      Sompo                       Insurance          Previous Client
 Company
 Spire Hospitality          Spire/Atlanta               Utilities          Client
 Splash Media               One Clipboard Inc.., Dba    Contract           Client
                            Splash                      Counterparties
 Tanglewood Property        Tanglewood Venture LLC      Landlord           Client
 Group
 The Blackstone Group       Blackstone Group Inc..      Lender             Client
 The Hartford - Asbestos    The Hartford Financial      Contract           Client
 Case - Able Supply         Services Group Inc..        Counterparties
 The Hartford - Huber       The Hartford Financial      Contract           Client
 Construction               Services Group Inc..        Counterparties
 The Hartford Steam         The Hartford Financial      Contract           Client
 Boiler                     Services Group Inc..        Counterparties
 The Macerich Company       Macerich Eq Limited         Landlord           Client
                            Partnership
 Thompson Petroleum         Thompson Legal Center       Litigation         Client
 Corporation
 Transplace Texas, LP       Transplace Texas, LP        Contract           Previous Client
                                                        Counterparties
 TransUnion LLC             Transunion Risk And         Contract           Client
                            Alternative Data Solution   Counterparties
                            Inc..
 Travelers                  Travelers                   Insurance          Client
 Travelers Bond and         Travelers                   Insurance          Client
 Financial Products Claim
                                              8

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 57 of 58




      JW client Name          Name Checked Against          Relation to        Status
                                      Database                Debtors
 Trend Offset Printing       Trend Offset Printing      Contract          Previous Client
 Services, Inc.              Services, Inc.             Counterparties
 Tri-County Electric         Tri-County Electric        Utilities         Client
 Cooperative, Inc..          Cooperative/TX
 Turtle Creek Equities, LP   Turtle Creek Limited       Landlord          Client
                             Partnership
 Turtle Creek Fixed          Turtle Creek Limited       Landlord          Client
 Income L.P.                 Partnership
 Turtle Creek P.E. I, L.P.   Turtle Creek Limited       Landlord          Client
                             Partnership
 Turtle Creek Property       Turtle Creek Limited       Landlord          Client
 Owner II, L.P.              Partnership
 TXU Corp.                   TXU Energy                 Utilities         Client
 U.S. Bank National          U.S. Bank National         Lender            Client
 Association                 Association
 U.S. Bank. as Trustee for   U.S. Bank National         Lender            Previous Client
 Maiden Lane                 Association
 Commercial
 U.S. Legal Support          U.S. Legal Support Inc..    Contract         Previous Client
                                                         Counterparties
 U.S. Xpress, Inc..          U.S. Xpress                 Contract         Previous Client
                                                         Counterparties
 UBS Leasing AG              UBS Ag                      Lender           Previous Client
 Unifirst                    Unifirst Corp.              Contract         Client
                                                         Counterparties
 UnitedHealth Group          United Health Care          Contract         Client
                             Services, Inc..             Counterparties
 University of Florida       University Of Florida,      Contract         Client
 Investment Corporation      David F. Miller Retail Ctr, Counterparties
                             Warrington College Of
                             Business
 Virtus 7004 Bee Cave,       Virtus Asset Trust-Virtus Lender             Previous Client
 L.P.                        Seix Floating Rate High
                             Income Fund
 Virtus Financial Group      Virtus Asset Trust-Virtus Lender             Client
                             Seix Floating Rate High
                             Income Fund
 Vista Bank                  Vista Us Subsidiary 1       Lender           Client
                             Fund, LLC
 Vista Brokerage Services    Vista Us Subsidiary 1       Lender           Client
                             Fund, LLC
 Vista Proppants and         Vista Us Subsidiary 1       Lender           Client
 Logistics, LLC              Fund, LLC
                                               9

28283635v.2 158808/00001
       Case 21-30630 Document 154 Filed in TXSB on 03/08/21 Page 58 of 58




      JW client Name        Name Checked Against        Relation to            Status
                                   Database              Debtors
 Vista Solutions Group,    Vista Us Subsidiary 1     Lender               Client
 LP                        Fund, LLC
 Voya Financial            Voya Clo 2012-4, Ltd      Lender               Client
 Washington Gas Light      Washington Gas            Utilities            Client
 Company
 Waste Management, Inc..   Waste Management          Utilities            Client
                           National Services Inc..
 Wells Fargo Bank (Trust   Wells Fargo Bank, N.A.    Lender               Previous Client
 Department)
 Wells Fargo Bank,         Wells Fargo Bank, N.A.    Lender               Previous Client
 Minnesota, N.A.
 Wells Fargo Bank, N.A     Wells Fargo Bank, N.A.    Lender               Client
 Wells Fargo Central       Wells Fargo Bank, N.A.    Lender               Client
 Pacific Holdings, Inc..
 and JPM Capital
 Corporation
 Wells Fargo Clearing      Wells Fargo Bank, N.A.    Lender               Client
 Services, LLC d/b/a
 Wells Fargo Advisors
 Wells Fargo Energy        Wells Fargo Bank, N.A.    Lender               Client
 Capital
 Western Flyer Express     Western Express Inc..     Contract             Client
                                                     Counterparties
 White, Ralph Shane &      White, Karen              Litigation parties   Client
 White, Debra Karen
 Whitestone REIT           Whitestone Reit Operating Landlord             Client
                           Partnership LP
 Wilshire Finance          Wilshire Institutional    Lender               Client
 Partners, Inc..           Master Fund Spc-
                           Guggenheim Alpha
                           Segregated Portfolio
 Xerox Corporation         Xerox Hr Solutions LLP    Contract             Client
                                                     Counterparties
 YMCA of Metropolitan      YMCA Of Greater           Contract             Client
 Dallas                    Charlotte                 Counterparties
 YMCA of San Angelo        YMCA Of Greater           Contract             Client
                           Charlotte                 Counterparties
 Zurich International      Zurich                    Insurance            Client
 Properties, Inc..
 Zurich North America      Zurich                    Insurance            Client




                                            10

28283635v.2 158808/00001
